

Exhibit __





[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.














SHARE PURCHASE AGREEMENT
between
Bartleby Limited (in the process of changing its name to CAT Capital Bidco
Limited)
as “Buyer”
and
PDL BioPharma, Inc.
as “Seller”
dated as of July 30, 2020
1


--------------------------------------------------------------------------------



CONTENTS



PageARTICLE I. DEFINITIONS6Section 1.01Certain Defined Terms6Section
1.02Definitions19Section 1.03Interpretation and Rules of Construction21ARTICLE
II. PURCHASE AND SALE22Section 2.01Purchase and Sale of the Shares22Section
2.02Purchase Price22Section 2.03Closing23Section 2.04Closing Deliveries by
Seller23Section 2.05Closing Deliveries by Buyer24Section 2.06Purchase Price
Calculations and Adjustments25Section 2.07Additional Quarterly Payments26Section
2.08Contingent Payment27Section 2.09[***]27Section 2.10Seller Security
Documents27Section 2.11Allocation of Purchase Price29Section
2.12Withholding30ARTICLE III. REPRESENTATIONS AND WARRANTIES CONCERNING
SELLER31Section 3.01Organization, Authority and Qualification of Seller31Section
3.02Ownership of Shares31Section 3.03No Conflict31Section 3.04Governmental
Consents and Approvals32Section 3.05Litigation and Governmental Orders32Section
3.06Brokers32ARTICLE IV. REPRESENTATIONS AND WARRANTIES CONCERNING THE ACQUIRED
COMPANIES32Section 4.01Capitalization32Section 4.02Organization, Authority and
Qualification of the Acquired Companies34Section 4.03No Conflict35Section
4.04Governmental Consents and Approvals35Section 4.05Financial
Information35Section 4.06Absence of Undisclosed Material Liabilities36Section
4.07Absence of Certain Changes or Events36Section 4.08Compliance with
Laws36Section 4.09Litigation and Governmental Orders37Section
4.10Permits.8Section 4.11Intellectual Property38

i

--------------------------------------------------------------------------------




Section 4.12Real Property39Section 4.13Employee Benefit Matters40Section
4.14Labor Matters41Section 4.15Taxes41Section 4.16Certain Contracts43Section
4.17Environmental Matters45Section 4.18Regulatory Matters46Section 4.19Research,
Development, Manufacturing and Marketing Rights47Section 4.20Privacy and Data
Security47Section 4.21Insurance47Section 4.22Related Persons
Transactions48Section 4.23Inventory48Section 4.24Sufficiency of Assets48Section
4.25Bank Accounts48Section 4.26Minimum Closing Cash49Section
4.27Brokers49ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER49Section
5.01Organization and Authority of Buyer49Section 5.02No Conflict49Section
5.03Governmental Consents and Approvals50Section 5.04Investment Purpose50Section
5.05Sufficient Funds50Section 5.06Limited Guarantee51Section
5.07Litigation51Section 5.08Qualification51Section 5.09Brokers51Section
5.10Independent Investigation52ARTICLE VI. ADDITIONAL AGREEMENTS52Section
6.01Conduct of Business Prior to the Closing52Section 6.02Access to
Information54Section 6.03[Reserved.]54Section 6.04Notifications54Section
6.05Contact with Clients and Suppliers55Section 6.06Intercompany Debt, Contracts
and Accounts55Section 6.07Financing55Section 6.08Post-Closing Access to
Information56Section 6.09Lease Guarantees56Section 6.10Disclaimer57Section
6.11Further Action57Section 6.12Non Solicitation; Non-Competition57Section
6.13Confidentiality58

ii

--------------------------------------------------------------------------------




Section 6.14Release of Claims59Section 6.15Post-Closing Obligation of
Buyer60Section 6.16Minimum Closing Cash60ARTICLE VII. CONDITIONS TO CLOSING
60Section 7.01Conditions to Obligations of Seller60Section 7.02Conditions to
Obligations of Buyer60ARTICLE VIII. TAX MATTERS61Section 8.01Tax
Returns61Section 8.02Cooperation on Tax Matters62Section 8.03Transfer
Taxes62Section 8.04FIRPTA63ARTICLE IX. INDEMNIFICATION63Section
9.01Indemnification by Seller63Section 9.02Manner of Payment64Section
9.03Procedure to Bring a Claim64Section 9.04Tax Treatment of Payments64Section
9.05Exclusive Remedy64Section 9.06Set-off Right65ARTICLE X. TERMINATION,
AMENDMENT AND WAIVER65Section 10.01Termination65Section 10.02Effect of
Termination66ARTICLE XI. GENERAL PROVISIONS66Section 11.01Expenses66Section
11.02Notices66Section 11.03Public Announcements67Section
11.04Severability68Section 11.05Entire Agreement68Section
11.06Assignment68Section 11.07Amendment68Section 11.08Waiver68Section 11.09No
Third Party Beneficiaries69Section 11.10Neutral Construction69Section
11.11Currency69Section 11.12Governing Law; Jurisdiction69Section 11.13Waiver of
Jury Trial69Section 11.14Specific Performance70Section 11.15No Recourse71Section
11.16Counterparts71ANNEXESAnnex ASample Closing Statement

iii

--------------------------------------------------------------------------------




Annex B-1Deemed Specified TransactionAnnex B-2Potential Specified
TransactionsSCHEDULESSchedule AAcquired Companies ProductsSchedule BOutstanding
Closing Novartis BalanceSchedule CIntercompany Recapitalization EXHIBITSExhibit
ALimited GuaranteeExhibit BNovartis LetterExhibit CForm of Resignation
LetterExhibit DIntercreditor Agreement Exhibit ESenior Facilities
AgreementExhibit FEquity Commitment LetterExhibit GNDA Assignment Agreement

iv


--------------------------------------------------------------------------------



SHARE PURCHASE AGREEMENT


This SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of July 30, 2020, by
and between Bartleby Limited (in the process of changing its name to CAT Capital
Bidco Limited), a private limited company incorporated in Ireland with
registered number 670323 whose registered office is at 1st Floor, 118 Baggot
Street Lower, Saint Peter’s, Dublin, Ireland (“Buyer”) and PDL BioPharma, Inc.,
a Delaware corporation (“Seller”). All capitalized terms used but not defined
herein shall have the meanings specified in Article I.


RECITALS


WHEREAS, Seller owns one hundred percent (100%) of the issued and outstanding
share capital of Noden Pharma Designated Activity Company, an Irish designated
activity company limited by shares (“Noden DAC”) on a fully diluted basis, and
the capital stock of Noden Pharma USA, Inc., a Delaware corporation (“Noden USA”
and, together with Noden DAC and Noden Schweiz, the “Acquired Companies” and
each, individually, an “Acquired Company”);


WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of Seller’s right, title and interest in and to one hundred percent
(100%) of the issued and to be issued share capital and capital stock of Noden
DAC and Noden USA on a fully diluted basis (the “Shares”);


WHEREAS, all Management Options (as defined herein) that were outstanding and
unexercised were cancelled and extinguished as of July 8, 2020;


WHEREAS, immediately prior to the Closing, Seller shall recapitalize its $66.1
million note payable from Noden DAC in exchange for 661,000,000 newly issued
ordinary shares, nominal value $0.10 per share, of Noden DAC on the terms set
forth in Schedule C (the “Intercompany Recapitalization”);


WHEREAS, concurrently with this Agreement and as a material inducement for Buyer
and Seller to enter into this Agreement, the Novartis Letter has been executed,
to be effective as of the Closing;


WHEREAS, concurrently with the execution of this Agreement, and as a condition
to the willingness of Seller to enter into this Agreement, (a) Buyer has
delivered to Seller the guarantee (the “Limited Guarantee ”) executed by the
Investor, dated as of the date hereof and (b) Buyer and the Investor have
executed and delivered the Equity Commitment Letter, dated as of the date
hereof;


WHEREAS, the board of directors of each of Noden DAC and Noden USA has
unanimously (i) declared that the transactions contemplated by this Agreement
and the applicable Ancillary Agreements are fair, advisable and in the best
interests of the applicable Acquired Company, and (ii) approved this Agreement
and the applicable Ancillary Agreements and the transactions contemplated hereby
and thereby, in each case, upon the terms and subject to the conditions set
forth herein; and


6

--------------------------------------------------------------------------------



WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:





ARTICLE I.


DEFINITIONS
Section 1.01 Certain Defined Terms.


For purposes of this Agreement:


“Acquired Companies Intellectual Property” means all Intellectual Property owned
by the Acquired Companies.


“Acquired Companies IP Agreements” means all (a) licenses of Intellectual
Property to the Acquired Companies from any third party, and (b) licenses of
Intellectual Property by the Acquired Companies to third parties.


“Acquired Companies Products” means any molecule or other biologic related to
the diagnosis, prevention or treatment of hypertension that is being developed
or otherwise commercialized by or on behalf of the Acquired Companies as of the
date hereof or as of the Closing Date, including as set forth on Schedule A.


“Action” means any Claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.


“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. As used
in this definition, “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly or as
trustee, personal representative or executor, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee, personal representative or executor,
by contract or otherwise.


“Alternative Proposal” means any bona fide proposal or offer made by any Person
in a transaction or series of transactions for (i) a merger, reorganization,
share exchange, consolidation, business combination, recapitalization,
dissolution, liquidation, disposition or similar transaction involving directly
or indirectly the Acquired Companies, the Acquired
7

--------------------------------------------------------------------------------



Companies Products or the Business; (ii) the acquisition, directly or
indirectly, by any Person of all or substantially all of the Assets outside the
Ordinary Course of Business; or (iii) the acquisition by any Person of any
Shares.


“Ancillary Agreements” means the Novartis Letter, the Equity Commitment Letter,
the Limited Guarantee, the Senior Facilities Agreement, the Seller Security
Documents, the Intercreditor Agreement and each other agreement, certificate and
document required to be delivered by any of the parties pursuant to the terms of
this Agreement.


“Antitrust Laws” means any Laws that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.


“Assets” means the assets and properties of the Acquired Companies.


“Binding Agreement” means a definitive agreement duly executed and delivered by
all the parties thereto, creating legal, valid and binding obligations on each
of the parties thereto (and not any letter of intent, memorandum of
understanding or similar documentation with no or limited binding provisions).


“Business” means the business operations of the Acquired Companies as of the
date hereof.


“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Los Angeles,
California, London, England or Dublin, Ireland.


“Cash and Cash Equivalents” means (a) the aggregate unrestricted cash on hand or
at a bank or other financial institution and all other cash equivalents that are
immediately convertible to cash as at the Reference Time without deduction or
penalty less (b) the aggregate amount of outstanding checks, drafts, and ACH
transactions for which any of the Acquired Companies is liable that have not yet
cleared as of the determination date.


“Change of Control” means a transaction or a series of transactions pursuant to
which Buyer, directly or indirectly, sells or otherwise transfers, whether by
merger or the acquisition of equity interests or assets or a similar
transaction, the majority of the Shares or all or substantially all of the
Assets or the Business to a Person that is not an Affiliate of Buyer (for the
avoidance of doubt, an acquisition or buy-out led by the management of the
Acquired Companies shall be considered a “similar transaction” so long as it
otherwise would constitute a “Change of Control”).


“Claim” means any claim, counterclaims, cross-claims, demand, proceeding, cause
of action (in law or in equity), suits, debts, Liens, agreements, promises,
Liabilities of any nature whatsoever (including but not limited to, direct,
indirect, consequential, exemplary, special or punitive), whether known or
unknown, suspected or unsuspected, fixed or contingent, and whether founded in
tort, contract, statute, common law, administrative regulation, or any duties
arising thereunder or otherwise (including contribution).
8

--------------------------------------------------------------------------------





“Closing Cash” means the Cash and Cash Equivalents of the Acquired Companies as
of the Reference Time.


“Closing Cash Excess” means the amount, if any, by which the Minimum Closing
Cash is less than the Closing Cash.


“Closing Cash Shortage” means the amount, if any, by which the Minimum Closing
Cash is greater than the Closing Cash.


“Closing Indebtedness” means the Indebtedness of the Acquired Companies as of
the Reference Time.


“Closing Net Working Capital” means the Net Working Capital as of the Reference
Time.


“Closing Net Working Capital Overage” means the amount, if any, by which the
Closing Net Working Capital is greater than the Target Net Working Capital.


“Closing Net Working Capital Shortage” means the amount, if any, by which the
Closing Net Working Capital is less than the Target Net Working Capital.


“Code” means the Internal Revenue Code of 1986, as amended.


“Companies Act” means the Companies Act 2014 of Ireland and all orders,
statutory instruments and regulations made thereunder and intended to be
construed as one with the Companies Act 2014 of Ireland.


“Confidential Investor Memorandum” means Project Nugget – Confidential Investor
Memorandum, dated March 2020.


“Contract” means any legally binding agreement, contract, license, statements of
work, work orders, purchase orders, obligation, undertaking or instrument
(whether written or oral), including all amendments thereto.


“Debt Financing Documents” means the agreements, documents and certificates
expressly contemplated by the Debt Financing, including without limitation: (a)
all credit agreements, loan documents, purchase agreements, underwriting
agreements, indentures, debentures, notes, intercreditor agreements and security
documents pursuant to which the Debt Financing will be governed; (b) officer,
secretary, solvency and perfection certificates, legal opinions, corporate
organizational documents, good standing certificates, lien searches, and
resolutions contemplated by the Senior Facilities Agreement or requested by the
Buyer or its financing sources; (c) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act; and
(d) agreements, documents or certificates that facilitate the creation,
perfection or enforcement of liens securing the Debt Financing (including
original copies of all certificated
9

--------------------------------------------------------------------------------



securities (with transfer powers executed in blank), control agreements,
surveys, title insurance, landlord consent and access letters) as are requested
by Buyer or its financing sources.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Disclosure Schedule” means the disclosure schedule delivered with and attached
hereto.


“EBITDA” means net income before interest expense, taxes based on income and
profits, depreciation and amortization for the applicable period, each as
determined in accordance with GAAP, as in effect at the time of determination.


“Environmental Claim” means any Action, order, demand or notice by any
Governmental Authority or any other Person alleging actual or potential
liability (including actual or potential liability for investigatory costs,
cleanup costs, governmental response costs, natural resources damages, property
damages, personal injuries, attorneys’ fees, or penalties) arising out of, based
on or resulting from or relating to (a) the presence, Release or threatened
Release of, or exposure to, any Materials of Environmental Concern at any
location, whether or not owned or operated by the Seller or any of the Acquired
Companies, or (b) circumstances forming the basis of any violation or alleged
violation of any Environmental, Health and Safety Laws.


“Environmental, Health and Safety Laws” means any Law, Contract or Governmental
Order relating to (a) pollution or the protection of the environment, (b) human
health and safety, or (c) employee health and safety, including any of the
foregoing relating to the presence or Releases or threatened Releases of
Materials of Environmental Concern into ambient air, vapor, surface water,
ground water, land surface or subsurface strata, and natural resources or
otherwise relating to the manufacture, generation, processing, marketing,
labeling, registration, notification, packaging, import, distribution, use,
treatment, storage, disposal, transport or handling of Materials of
Environmental Concern, or recordkeeping, notification, disclosure, or reporting
requirements regarding Materials of Environmental Concern, or to the
preservation of the environment or mitigation of adverse effects on or to human
health or the environment.


“Family” means, with respect to any individual, (i) the individual, (ii) her or
his spouse, (iii) any other natural person who is related to her or him or her
or his spouse through blood or marriage, and (iv) any other natural person who
resides with her or him.


“FDA” means the United States Food and Drug Administration or any successor
agency thereto.


“Financing Conditions” means (a) with respect to the Debt Financing, the
conditions precedent set forth in Part 1 of Schedule 2 of the Senior Facilities
Agreement, and (b) with respect to the Equity Financing, the conditions
precedent to Buyer’s obligations set forth in the Equity Commitment Letter.


“Financing Failure Event” means any of the following (a) the commitments with
respect to all or any portion of the Financing expiring or being terminated, (b)
for any reason, all or any portion
10

--------------------------------------------------------------------------------



of the Financing becoming unavailable, (c) a breach or repudiation or threatened
or anticipated breach or repudiation by any party to the Commitment Letters, (d)
it becoming reasonably foreseeable that any of the events set forth in clauses
(a) through (c) shall occur, or (e) any party to a Commitment Letter or any
Affiliate or agent of such Person shall allege that any of the events set forth
in clauses (a) through (c) has occurred.


“FRS102” means the generally accepted accounting principles in Ireland including
the standards issued by the Financial Reporting Council in the United Kingdom
and the Financial Reporting Standard 102 “The Financial Reporting Standard
applicable in the UK and Republic of Ireland”.


“GAAP” means the generally accepted accounting principles in the United States,
including standards and interpretation issued or adopted by the Financial
Accounting Standards Board, as in effect as of the Reference Time (except as
otherwise expressly provided herein).


“Government Official” means any officer, director or employee of any
Governmental Authority or immediate relative of any of the foregoing including
any government officer or employee, any officer or employees of any
government-controlled entity, any employee of a government-owned or -controlled
(in whole or in part) business, any Person acting in an official capacity for or
on behalf of any Governmental Authority.


“Governmental Authority” means any federal, state, local or other government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.


“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.


“Healthcare Laws” means the Federal Food, Drug, and Cosmetic Act, as amended, at
21 U.S.C. §§ 301 et seq. and its implementing regulations and guidances, the
Public Health Service Act (42 U.S.C. § 201 et seq.), Medicare (Title XVIII of
the Social Security Act) and Medicaid (Title XIX of the Social Security Act),
the Federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark
Anti-Self-Referral Law (42 U.S.C. §§ 1395nn), the Anti-Inducement Law (42 U.S.C.
§ 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information Technology for Economic and Clinical Health
Act (42 U.S.C. §§ 17921 et seq.), the exclusion Laws (42 U.S.C. § 1320a-7), all
regulations or guidance promulgated pursuant to such Laws, all Laws and
Governmental Orders administered by the FDA and similar Governmental Authorities
outside the United States, and any other foreign, federal, or state Law that
regulates the design, development, testing, studying, manufacturing, processing,
storing, importing or exporting, licensing, labeling or packaging, advertising,
distributing or marketing of pharmaceuticals or biologics, or that is related to
kickbacks, patient or program charges, recordkeeping, claims process,
documentation requirements, medical necessity, referrals, the hiring of
employees or acquisition of services or supplies from those who have been
excluded from government health
11

--------------------------------------------------------------------------------



care programs, quality, safety, privacy, security, licensure, accreditation or
any other aspect of providing health care services (but excluding any
Environmental, Health and Safety Laws).


“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money including borrowings from any bank, financial institution or
other entity (including, for the avoidance of doubt, Seller and its Affiliates,
including for the avoidance of doubt the Noden USA Payable); (b) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables and accrued liabilities entered into in the
Ordinary Course of Business to the extent included in Net Working Capital); (c)
all reimbursement or payment obligations with respect to surety instruments; (d)
all obligations evidenced by notes, loan stock, bonds, debentures, commercial
paper or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (f) all capitalized lease obligations;
(g) an amount equal to all accrued but unpaid Tax liabilities (other than
deferred Tax liabilities, pre-paid VAT and normal course operating tax assets)
of the Acquired Companies and their subsidiaries attributable to any taxable
period (or portion thereof) ending on or before the Closing Date; (h) any
liabilities related to the cancelling and/or vesting of Management Options
(including any compensation outstanding to employees in relation to their
cancellation or vesting) as at the Reference Time; (i) any amounts incurred in
relation to redundancy payments made in Ireland (but specifically excluding any
amounts arising out of Buyer’s actions after Closing); (j) any severance payment
obligations triggered by events occurring prior to the Closing but not yet paid
(whether or not due and payable as of the Closing); (k) any unfunded or
underfunded Liabilities pursuant to any pension or non-qualified deferred
compensation plan or arrangement (including the Pension Scheme) and any earned
but unpaid compensation (including salary, bonuses and paid time off) for any
period prior to the Closing Date; all guaranty obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (k) above; and (n) all accrued but unpaid interest and other charges,
including prepayment fees or penalties, premiums, breakage costs, hedge
termination costs or any other charges or costs relating to the discharge of any
of the items referred to in clauses (a) through (m) above. For the avoidance of
doubt, the Outstanding Closing Novartis Balance shall not be considered
Indebtedness.


“Intellectual Property” means all United States and foreign (a) patents and
patent applications, including supplementary protection certificates and similar
rights; (b) trademarks, service marks, trade names, and trade dress, together
with the goodwill of the business associated exclusively therewith (whether
registered or unregistered), (c) internet domain names, (d) copyrights,
including copyrights in computer software or arising from works made for hire,
works of authorship, moral rights, compilations, databases, data collections or
other collections of information, and (e) confidential information, trade
secrets, know-how and data.


12

--------------------------------------------------------------------------------



“Inventory” means all raw materials, works in process, byproducts, finished
goods and production, packaging and other materials and supplies related to the
Business, including any such items consigned to others.


[***]


[***]


[***]


[***]


“Law” means any federal, state, local, foreign, provincial or similar statute,
law, ordinance, directive, regulation, rule, code, requirement or rule of law
(including common law).


“Leased Real Property” means any real property leased, subleased or occupied
under any occupancy agreement by the Acquired Companies as lessor, lessee or
occupant.


“Liability” means any and all liabilities and obligations of any kind or nature,
whether known or unknown, accrued or fixed, absolute or contingent, matured or
unmatured, or determined or determinable.


“Liens” means all liens, mortgages, easements, charges, restrictions, claims,
security interests, pledges, options or other encumbrances of any nature.


“Loss” means any loss, damage, Claim, cost and expense, interest, award,
judgment, fine or penalty (including reasonable attorneys’ fees and expenses)
actually suffered or incurred, except for punitive damages unless paid to a
third party.


[***]


[***]


“Management Options” means all options, whether vested or unvested, to acquire
or subscribe for ordinary shares of Noden DAC granted or awarded to any Person
(whether a current or former employee, consultant, director or otherwise)
pursuant to the Share Incentive Plan.


“Material Adverse Effect” means any event, circumstance, change or effect that
has, or is reasonably expected to have, a material adverse effect on (i) the
ability of Seller and the Acquired Companies to consummate the transactions
contemplated hereby, or (ii) the Business, Assets, results of operations or
condition (financial or otherwise) of the Acquired Companies, taken as a whole;
provided, however, that none of the following, either alone or in combination,
shall be considered in determining whether there has been a “Material Adverse
Effect”: (a) events, circumstances, changes or effects that generally affect the
industry or markets in which the Acquired Companies operate (including legal and
regulatory changes), (b) any change in
13

--------------------------------------------------------------------------------



national or international political, economic or social conditions or the
securities markets, including events, circumstances, changes or effects caused
by any outbreak or escalation of war, act of foreign enemies, hostilities,
terrorist activities, global health conditions (including any epidemic,
pandemic, or disease outbreak (including the COVID-19 virus)) or acts of nature,
(c) any failure by the Acquired Companies to meet any estimates or expectations
of the Acquired Companies’ revenue, earnings or other financial performance or
results of operations for any period or any failure by the Acquired Companies to
meet any internal budgets, projections, plans or forecasts of its revenues,
earnings or other financial performance or results of operations (it being
understood that the underlying cause of such decline, change or failure may be
taken into account when determining whether a “Material Adverse Effect” has
occurred or would be reasonably likely to occur), (d) changes or effects arising
from or related to the announcement of this Agreement and the identity of Buyer,
(e) any changes in Laws or accounting requirements or principles or the
interpretations thereof, and (f) the performance of the Acquired Companies of
expressly required obligations of this Agreement, or (y) any written request by
Buyer except, in the cases of clauses (a), (b), (c) and (e), to the extent the
effects of such change, effect, circumstance or event are disproportionately
adverse to the business, assets, operations or condition (financial or
otherwise) of the Acquired Companies, taken as a whole, as compared to other
companies in the industry in which the Acquired Companies operate.


“Material Amendment” means any amendment, change or modification to the Novartis
Supply Agreement other than as expressly contemplated in the Novartis Letter.


“Material Interest” means direct or indirect ownership of voting securities or
other voting interests representing at least 5% of the outstanding voting power
of a Person, equity securities or other equity interests representing at least
5% of the outstanding equity securities or equity interests in a Person or, if a
Person is a trust, beneficial interests in such Person.


“Materials of Environmental Concern” means any hazardous waste, as defined by 42
U.S.C. Section 6903(5), any hazardous substance as defined by 42 U.S.C. Section
9601(14), any pollutant or contaminant as defined by 42 U.S.C. Section 9601(33),
any toxic substance, petroleum and petroleum products, by-products, derivatives
or wastes, pesticide, herbicide, fungicide, biocide, insecticide, oil, asbestos
or asbestos-containing materials or products, polychlorinated biphenyls (PCBs)
or materials containing same, polyfluoroalkyl substances, lead or lead-based
paints or materials, radon, fungus, mold or hazardous material or any other
waste, material, chemical or substance regulated, or for which standards of
conduct or liability may be imposed, under any Environmental, Health and Safety
Laws due to its hazardous, radioactive, noxious, toxic or harmful properties or
characteristics.


“Minimum Closing Cash” means $19,300,000.


“NDA Assignment Agreement” means the assignment agreement, in the form attached
hereto as Exhibit G.


“Net Working Capital” as of the Reference Date means, without duplication, (a)
the combined current Assets of the Acquired Companies excluding Inventory,
deferred cost Inventory,
14

--------------------------------------------------------------------------------



advances under any employee scheme, Cash and Cash Equivalents (provided, that
the full amount of the Closing Cash Excess shall be counted as an Asset), minus
(b) the combined current Liabilities or appropriate trading Liabilities (to the
extent not included in current Liabilities or in Indebtedness) of the Acquired
Companies. For the avoidance of doubt, Net Working Capital (i) shall include (x)
all bonus accruals for employees for the year ended 31 December 2020 as a
current Liability, which shall be calculated on a pro-rata basis assuming that
the maximum performance targets for the year have been met, together with any
other transaction related one-off payments or accruals (including any associated
Taxes and associated social security costs), (y) (1) [***] and (2) the pre-paid
VAT paid by the Acquired Companies, as of the Closing Date as a current Asset,
and (z) [***] and (ii) shall exclude (w) any current or non-current, deferred or
non-deferred Tax Assets (other than as provided in preceding clause (i)(y) of
this definition of “Net Working Capital”) or Liabilities, including pre-paid
federal or state Taxes; (x) the Outstanding Closing Novartis Balance, including
any inventory of the Acquired Companies from Novartis or accounts payable
relating to Novartis; (y) Contract assets, and (z) [***].


“Noden USA Payable” means that certain intercompany payable owed by Noden USA to
Seller in the amount of $3,505,718.00.


“Non-Recourse Parties” means, with respect to any Person, such Person’s past,
current or future Related Persons, equityholders, agents, employees,
incorporators, advisors, representatives, successors and assigns.


“Novartis” means Novartis Pharma AG, a company organized under the laws of
Switzerland.


“Novartis Letter” means the payoff letter, in the form attached hereto as
Exhibit B.


“Novartis Payment VAT” means any VAT payable in respect of the payment pursuant
to Section 2.02(b) for the Outstanding Closing Novartis Balance.


“Novartis Supply Agreement” means that Supply Agreement, dated May 24, 2016, as
amended from time to time, by and between Noden DAC and Novartis.


“Noden Schweiz” means Noden Pharma Schweiz GmbH, a Swiss company and
wholly-owned subsidiary of Noden DAC.


“Obligor” means Obligor, as defined in the Senior Facilities Agreement (or after
entry into a Replacement Financing, the corresponding terms used in such
Replacement Financing).


“OFAC” means the Office of Foreign Assets Control.


“Ordinary Course of Business” means any action taken by the Acquired Companies
if such action is taken in the ordinary course of operations and business
consistent with past practice.


15

--------------------------------------------------------------------------------



“Organizational Documents” means (i) articles or certificate of incorporation,
bylaws, memorandum or articles of association, shareholders or stockholders
agreements, registration rights agreements, voting agreements, investor rights
agreements, regulations or similar governing instruments, (ii) minutes of board
meetings, shareholder meetings or similar meetings and written resolutions of
the board or shareholders, and (iii) in respect of Noden DAC, the beneficial
ownership register and statutory books and registers of Noden DAC.


“Outside Date” means August 24, 2020.


“Outstanding Closing Novartis Balance” means the amount set forth on Schedule B.


“Pension Scheme” means the defined contribution pension scheme operated by Noden
DAC for and in respect of its employees.


“Permit” means any license, franchise, permit, certification, approval,
registration or authorization of or from any Governmental Authority.


“Permitted Buyer Financial Indebtedness” means Financial Indebtedness (i) that
is secured by any asset of the Obligors on a senior basis to the Liens securing
the Post-Closing Payments so long as the Net Leverage Ratio (determined pro
forma for incurrence and drawing in full of any proposed Financial Indebtedness
and the proposed use of proceeds therefrom and without counting the proceeds of
proposed Financial Indebtedness) does not exceed (x) on or prior to June 30,
2022, 4.25:1.00 and (y) from and after July 1, 2022, 4.50:1.00 and (ii) that is
secured by any asset of the Obligors on a senior basis to, or on a pari passu
basis with, the Liens securing the Post-Closing Payments so long as the Total
Net Leverage Ratio (determined pro forma for incurrence and drawing in full of
any proposed Financial Indebtedness and the proposed use of proceeds therefrom
and without counting the proceeds of proposed Financial Indebtedness) does not
exceed (x) on or prior to June 30, 2022, 5.25:1.00 and (y) from and after July
1, 2022, 5.50:1.00. All capitalized terms used in this definition that are not
otherwise defined in this Agreement (including any component definitions
thereof), shall have the meanings assigned to such terms in the Senior
Facilities Agreement.


“Permitted Liens” means (a) statutory Liens for current Taxes not yet due or
delinquent or the validity or amount of which is being contested in good faith
by appropriate proceedings and for which adequate accruals or reserves have been
established, (b) mechanics’, materialmen’s, carriers’, workers’, repairers’,
warehousemen’s and other similar Liens arising or incurred in the Ordinary
Course of Business relating to obligations as to which there is no default on
the part of the Acquired Companies, or the validity or amount of which is being
contested in good faith by appropriate proceedings and for which adequate
accruals or reserves have been established, or pledges, deposits or other Liens
securing the performance of bids, trade contracts, leases or statutory
obligations (including workers’ compensation, unemployment insurance or other
social security legislation), (c) Liens imposed or promulgated by Law with
respect to real property and improvements, including zoning, entitlement,
conservation restriction and other land use and environmental regulations by
Governmental Authorities which do not materially interfere with the present use
of the Assets, (d) all covenants, conditions, restrictions, easements, charges,
16

--------------------------------------------------------------------------------



rights-of-way, licenses or claims of the same, whether or not shown by the
public records, and other Liens and similar matters which do not materially
interfere with the present use of the Assets, (e) boundary line disputes,
overlaps, encroachments and other matters, whether or not of record, which would
be disclosed by an accurate survey or personal inspection which do not
materially impair the occupancy or current use of the Assets, (f) rights of
parties in possession which do not materially impair the occupancy or current
use of the Assets, and (g) title to any portion of the premises lying within the
right of way or boundary of any public road or private road which do not
materially impair the occupancy or current use of the Assets.


“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.


“Post-Closing Payments” means, individually and collectively, the Additional
Quarterly Payments due to Seller pursuant to Section 2.07, the Contingent
Consideration due to Seller pursuant to Section 2.08, and the [***] due to
Seller pursuant to Section 2.09.


“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.


“Privacy Laws” means any Law related to the protection, privacy and security of
sensitive personal information, including without limitation, HIPAA and
associated regulations; all state and local data privacy and security Laws
dealing with data security and the protection of personal information; the
Sarbanes-Oxley corporate financials regulations; the information collection,
reporting, and safeguarding requirements of the FDA regulations; Payment Card
issuers (PCI) credit card data security standards; the European Economic Area
national data protection legislation consistent with the Data Protection
Directive 95/46/EC issued by the European Commission; and all other similar
federal, state and foreign Laws, rules, and regulations concerning the privacy
and security of information.


“Purchase Price” means an amount equal to $31,800,000, minus (i) the Closing
Cash Shortage, if any, plus (ii) the Closing Net Working Capital Overage, if
any, minus (iii) the Closing Net Working Capital Shortage, if any, minus (iv)
the Closing Indebtedness, minus (v) Transaction Expenses.


“Real Property Leases” means any lease, sublease or occupancy agreement
(including any option to purchase contained therein together with all consents,
amendments, supplements, letter agreements, guaranties and other modifications
thereof or thereto) pursuant to which any Acquired Company leases as lessee,
sublessee, licensee or tenant any Leased Real Property.


“Reference Balance Sheet” means the consolidated balance sheets of the Acquired
Companies as of the Reference Statement Date.


“Reference Statement Date” means March 31, 2020.
17

--------------------------------------------------------------------------------





“Reference Time” means 12:00 a.m., British Summer Time, on the day the Closing
occurs.


“Refinancing” means the raising of capital, whether equity or indebtedness
(including convertible indebtedness) on arm’s length terms from third parties
that are not Affiliates of Buyer to either (i) finance a Specified Transaction,
or (ii) finance the capital structure of the Acquired Companies and Buyer
following consummation of a Specified Transaction.


“Related Person” means (a) with respect to an individual (i) each member of her
or his Family, (ii) any Person directly or indirectly controlled by her or him
or one or more members of her or his Family, or (iii) any Person with respect to
which he or she or one or more members of his or her Family serves as a
director, officer, partner, executor, or trustee (or in a similar capacity) or
(iv) his legal, financial or other professional adviser of such individual and
(b) with respect to a Person other than an individual, (i) any Affiliate of such
Person, (ii) any Person that holds a Material Interest in such Person, (iii)
each Person that serves as a director, officer, partner, member executor, or
trustee of such Person (or in a similar capacity), (iv) any Person in which such
Person holds a Material Interest, and (v) any Person with respect to which such
Person serves as a general partner or a trustee (or in a similar capacity).


“Release” means any release, spill, emission, overflow, leaking, pumping,
pouring, placing, dumping, emptying, discharge, disposing, arranging for
disposal, abandoning, deposit, injection, escaping, leaching, seepage,
infiltration or migration, whether intentional or accidental, authorized or
unauthorized, into the environment or into or out of any property, including the
disposal or abandonment of barrels, containers, tanks or other receptacles.


“Sanction(s)” means any sanction or similar restriction or penalty imposed or
administered by any Governmental Authority.


“Section 82 Requirements” means the requirements of Section 82 of the Companies
Act with respect to the provision of financial assistance;


“Securities Act” means the Securities Act of 1933, as amended.


“Seller Lease Guarantees” means those certain guarantees, dated October 1, 2016
and August 1, 2017, provided by Seller to [***].


“Separate Acquired Company Tax Return” means any Tax Return of or including an
Acquired Company (including any consolidated, combined or unitary return) that
does not include Seller or any its Affiliates other than the Acquired Companies.


“Share Incentive Plan” means the share incentive plan of Noden DAC as approved
by the board of directors of Noden DAC on 29 June 2016 and adopted in final form
on 12 October 2016.


“Specified Transaction” means (i) the transaction set forth on Annex B-1, (ii)
the direct or indirect acquisition by Buyer of (x) a Person who is not an
Affiliate of Buyer or (y) any business,
18

--------------------------------------------------------------------------------



division or similar operations from a Person who is not an Affiliate of Buyer,
in each case, by merger or the acquisition of equity interests or assets or
similar transactions, in each case, if (a) such acquisition is listed on Annex
B-2 or is in furtherance of the specialty pharmaceutical products platform that
Buyer intends to create and develop through its acquisition of the Acquired
Companies, (b) such acquired Person or business generated an actual EBITDA of at
least $15,000,000 in the twelve (12) months immediately preceding the
consummation of such acquisition, and (c) a Refinancing is consummated in
connection with such acquisition, or (iii) a Change of Control (provided,
however, that a Change of Control for purposes of this definition shall not
include a sale or transfer of stock or equity of any of Buyer’s direct or
indirect parent entities or other equityholders).


“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.


“Summary Approval Procedure” means the validation procedure required in
connection with the Section 82 Requirements as set out in Chapter 7, Part 4,
sections 200 – 211 of the Companies Act.


“Target Net Working Capital” means $0.


“Tax” or “Taxes” means any taxes, assessments, fees, and other governmental
charges imposed by any Governmental Authority, including any federal, state,
local, or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto.


“Tax Contest” means any audit, other administrative proceeding or inquiry or
judicial proceeding involving Taxes.


“Tax Returns” means any and all returns, reports and forms (including
declarations, amendments, schedules, information returns or attachments thereto)
required to be filed with a Governmental Authority with respect to Taxes.


“Total Net Leverage Ratio” means the Net Leverage Ratio; provided that, solely
for purposes of this definition, Borrowings (which is a component definition of
Net Leverage Ratio) shall include, without duplication, the Post-Closing
Payments and any other Financial Indebtedness of the Obligors that is secured by
any asset of the Obligors on a senior basis to, or on a pari passu basis with,
the Liens securing the Post-Closing Payments. All capitalized terms used in this
definition that are not otherwise defined in this Agreement (including any
component definitions thereof), shall have the meanings assigned to such terms
in the Senior Facilities Agreement.


“to the Knowledge of Seller” or similar terms used in this Agreement mean the
knowledge of Alan Markey, Ciara Walsh, Michael Conlan and Loretta Cunningham,
after reasonable inquiry.
19

--------------------------------------------------------------------------------





“Transaction Expenses” means the following amounts incurred by or on behalf of
the Acquired Companies to the extent remaining unpaid at the Reference Time or
incurred as a consequence of Closing, (i) all amounts due to attorneys,
accountants, financial advisors and other professional service providers,
including their Affiliates, and all other expenses incurred in connection with
the sale of the Acquired Companies, the negotiation of this Agreement and the
consummation of the transactions contemplated hereby, (ii) any change in control
bonus, transaction bonus, severance, retention or commission payments or other
similar compensation payable to any current or former officer, director,
employee, independent contractor, or other representative of the Acquired
Companies before, at or after the Closing which, in each such case, is
contingent upon, or is triggered or accelerated by reason of or in connection
with, the execution of this Agreement or the consummation of the transactions
contemplated hereby, whether alone or in combination with other events or the
passage of time, and any severance payments that are triggered by a termination
of employment which occurs on or prior to the Closing, (iii) the employer
portion of any payroll, social security, unemployment or other employer Taxes
associated with the amounts payable under clause (ii), and (iv) all documented
and reasonable out-of-pockets costs and expenses not to exceed $25,000 incurred
in connection with the review and negotiation of that certain Amended and
Restated Limited Partnership Agreement, dated as of the hereof, in respect of
Global Specialty Pharma L.P., by and among Stanley Capital GP Limited, as
general partner, CAT L.P., as carry partner, the Persons set forth in Schedule 1
thereto, as limited partners, and Stanley Capital Limited, as Stanley Capital.
For clarity,
“Transaction Expenses” shall not include any current Liabilities to the extent
included in the calculation of Closing Net Working Capital or Closing
Indebtedness.


“VAT” means (a) Irish value added tax, (b) any tax imposed in compliance with
the Council Directive of 28 November 2006 on the common system of value added
tax (EC Directive 2006/112), and (c) any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in (b) above or imposed elsewhere, and for
the avoidance of doubt shall include any value added tax or tax of a similar
nature imposed in Switzerland.


“W&I Policy” means the warranty and insurance policy purchased by Buyer.


Section 1.02 Definitions.


The following terms have the meanings set forth in the Sections set forth below:

Acquired Companies       Recitals
Acquired Companies Licenses     Section 4.18(b)
Acquired Companies Shares      Section 4.01(a)
Acquired Company       Recitals
Additional Quarterly Payments     Section 2.07
Additional Security Documents     Section 2.09
Agreement        Preamble
Asset Allocation       Section 2.11
20

--------------------------------------------------------------------------------



Auditor        Section 2.06(c)
Buyer         Preamble
Buyer Cure Period       Section 10.01(e)
Buyer Employees       Section 6.12(b)
Buyer Indemnified Parties      Section 9.01
Closing        Section 2.03(a)
Closing Date        Section 2.03(a)
Commitment Letters       Section 5.05
Consideration Allocation      Section 2.11
Contingent Consideration      Section 2.08
Debenture        Section 2.09
Debt Facilities Amendment      Section 2.10(e)
Debt Financing       Section 5.05
Determination Date       Section 2.06(c)
Disputed Amounts       Section 2.06(c)
Equity Commitment Letter      Section 5.05
Equity Financing       Section 5.05
ERISA         Section 4.13(a)
Estimated Closing Statement      Section 2.06(a)
Estimated Purchase Price      Section 2.06(a)
Existing Noden DAC Shares      Section 4.01(a)
FDA Fraud Policy       Section 4.18(d)
Final Closing Statement      Section 2.06(b)
Financial Statements       Section 4.05
Financing        Section 5.05
Fundamental Representations      Section 9.01
Indemnified Party       Section 9.03
Indemnifying Party       Section 9.03
Insurance Policies       Section 4.21
Intercompany Amounts      Section 6.06(b)
Intercompany Recapitalization     Recitals
Intercreditor Agreement      Section 2.09
Irish Stamp Taxes       Section 8.03
IRS         Section 4.13(c)
KPMG         Section 2.06(c)
Lender         Section 5.05
Limited Guarantee       Recitals
Material Contracts       Section 4.16
New Noden DAC Shares      Section 4.01(b)
Noden CH Shares       Section 4.01(a)
Noden DAC        Recitals
Noden DAC Shares       Section 4.01(b)
Noden USA        Recitals
Noden USA Shares       Section 4.01(a)
Non-Disclosure Agreement      Section 6.02(b))
21

--------------------------------------------------------------------------------



Notice of Disagreement      Section 2.06(c)
Parent         Section 2.10(a)
Parent Security       Section 2.10(a)
Plans         Section 4.13(a)
POA Contracts       Section 4.16(j)
Rebate Contracts       Section 4.16(q)
Released Claims       Section 6.14
Releasee        Section 6.14
Releasees        Section 6.14
Replacement Financing      Section 2.10(e)
Restricted Activity       Section 6.12(b)
Restricted Territory       Section 6.12(b)
Section 338(h)(10) Election      Section 8.01(c)
Section 338(h)(10) Election Forms     Section 8.01(c)
Seller         Preamble
Seller Cure Period       Section 10.01(d)
Seller Representatives       Section 6.12(a)
Seller Security Documents      Section 2.09
Senior Facilities Agreement      Section 5.05
Shares         Recitals
TCA         Section 1.01(l)
Terminating Buyer Breach      Section 10.01(e)
Terminating Seller Breach      Section 10.01(d)
Transaction Payments       Section 5.05
Transfer Taxes       Section 8.03
Workers        Section 4.14(e)



Section 1.03 Interpretation and Rules of Construction.


In this Agreement, except to the extent otherwise provided or that the context
otherwise requires:


(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;
(b) the table of contents, titles and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;
(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
22

--------------------------------------------------------------------------------



(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;
(g) references to a Person are also to its successors and permitted assigns;
(h) references to dollars or $ shall, unless otherwise stated herein, be to the
legal currency of the United States;
(i) the terms “provided,” “made available” and similar expressions, when used
with reference to documents or other materials provided or made available to
Buyer, refer to all documents and other materials copies of which have been made
accessible to Buyer or its representatives (x) not less than three (3) Business
Days prior to the date hereof through the data room, or (y) in Section 1.03(i)
of the Disclosure Schedule; and
(j) whenever the words “day” or “days” are used in this Agreement, they are
deemed to refer to calendar days unless expressly stated to be Business Days.



ARTICLE II.


PURCHASE AND SALE


Section 2.01 Purchase and Sale of the Shares.


Upon the terms and subject to the conditions of this Agreement, at the Closing,
Seller hereby agrees to sell, transfer, convey, assign and deliver to Buyer, and
Buyer hereby agrees to purchase, acquire and accept from Seller, all of Seller’s
right, title and interest in and to the Shares, free and clear of all Liens on
the Shares (except those arising under applicable securities laws), for the
consideration described in Section 2.02 below.


Section 2.02 Purchase Price.


(a)Payment to Seller. In consideration for the sale and delivery of the Shares
by Seller, Buyer shall pay, by wire of immediately available funds, the Purchase
Price, as set forth and pursuant to Section 2.05, Section 2.06 and the
Additional Quarterly Payments pursuant to Section 2.07.
(b)Novartis Payment. At the Closing, Noden DAC shall pay or cause to be paid, by
wire of immediately available funds (which shall include a portion of the
Purchase Price that is paid by Buyer to Noden DAC pursuant to Section 2.05(b),
along with the Closing Cash up to the Minimum Closing Cash), an aggregate amount
equal to the Outstanding Closing Novartis Balance to Novartis.
(c)Novartis Payment VAT. At the Closing or promptly thereafter, Buyer shall pay
or cause to be paid, by wire of immediately available funds the Novartis Payment
VAT.
(d)Intercompany Payable. Promptly following the Closing and in any event within
forty-eight (48) hours after the Closing, Buyer shall pay or cause to be paid to
Seller, the Noden USA Payable.
23

--------------------------------------------------------------------------------





Section 2.03 Closing.


(a)Subject to the terms and conditions of this Agreement, the consummation of
the transactions contemplated by this Agreement shall take place at a closing
(the “Closing”) to be held at the offices of Latham & Watkins LLP, 650 Town
Center Drive, Costa Mesa, California, 92626 on the second (2nd) Business Day
following the satisfaction or waiver of the conditions to the obligations of the
parties hereto set forth in Section 7.01 and Section 7.02 (other than the
conditions, which by their nature are to be satisfied at the Closing) (the
“Closing Date”), or at such other place (including electronically) or at such
other time or on such other date as Seller and Buyer may mutually agree upon in
writing (including a virtual electronic closing). Notwithstanding anything
contained herein, in no event shall the Closing occur before August 13, 2020
without the prior consent of Buyer.
(b)Prior to the registration of the transfer of the Noden DAC Shares, Seller
shall (i) use commercially reasonable efforts to co-operate in any manner
reasonably requested by Buyer for the convening and conduct of general meetings
of shareholders of Noden DAC, (ii) execute on a timely basis all shareholder
resolutions, proxy forms, appointment of representatives, documents of consent
to short notice and such other documents that Buyer may reasonably request, and
(iii) generally act in all respects as the nominees and at the reasonable
direction of Buyer in respect of the Noden DAC Shares and all rights and
interests attached thereto.
(c)At the Closing, Seller shall procure that a meeting of the Board of Directors
of Noden DAC is held in compliance with its Organizational Documents (including
with respect to the provisions relating to the quorum requirements) at which:
(i) the transfers of the Noden DAC Shares to the Buyer are approved (subject
only to stamping), (ii) such Persons as Buyer may nominate are appointed as
directors and auditors of the Acquired Companies with immediate effect, and
(iii) the resignations referred to in Section 2.04(c) are accepted.
Section 2.04 Closing Deliveries by Seller.


At the Closing, Seller shall deliver or cause to be delivered to Buyer:


(a)a true and complete copy, certified by the Secretary of the Seller, of the
resolutions duly and validly adopted by the Board of Directors of the Seller
evidencing its authorization of the execution and delivery of this Agreement and
the applicable Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby;
(b)duly executed transfer instruments of the Shares to Buyer, in form reasonably
satisfactory to Buyer, together with the original share certificates
representing the Noden DAC Shares;
(c)written resignations from each director of the Acquired Companies from their
position with the Acquired Companies (and not from any other
24

--------------------------------------------------------------------------------



position such individuals may have with Seller or Seller’s other Affiliates) in
the form attached hereto as Exhibit C, effective as of the Closing;
(d)a certificate of a duly authorized officer of Seller certifying as to the
matters set forth in Section 7.02(a);
(e)a duly executed copy of the NDA Assignment Agreement;
(f)the statutory books, records, registers (complete and duly written
up-to-date), common seal, and certificate of incorporation of Noden DAC,
including the original board resolutions of the directors of Noden DAC
approving: (i) the transactions contemplated by this Agreement and (ii) the
termination of the Share Incentive Plan, together with the original cancellation
and termination agreements entered into in connection with the termination of
the Management Options;
(g)details of the Irish tax reference number of the Seller (including evidence
reasonably satisfactory to Buyer allowing it to verify the accuracy of the
number provided);
(h)as described in Step 1 of Schedule C, a validly executed Internal Revenue
Service Form 8832 electing to treat Noden DAC as an entity that is disregarded
as separate from its owner for U.S. federal income tax purposes, effective
approximately 30 days prior to the Closing Date; and
(i)to Buyer, a duly executed copy of the Intercreditor Agreement and to the
security agent in respect of the Parent Security, the SPA Assignment and the
Debenture, any documentation, confirmation, instruction or approval required by
the security agent in connection with the execution and delivery of the Parent
Security, the SPA Assignment and the Debenture.


Section 2.05 Closing Deliveries by Buyer.


At the Closing, Buyer shall deliver:


(a)to Seller, by wire transfer of immediately available funds, a portion of the
Purchase Price in an amount equal to the Purchase Price minus the sum of (i) the
amount paid to Noden DAC pursuant to Section 2.05(b) and (ii) 50% of the
Novartis Payment VAT;
(b)to Noden DAC, by wire transfer of immediately available funds, a portion of
the Purchase Price in an amount equal to $19,300,000;
(c)to Seller, a true and complete copy, certified by the Secretary of Buyer, of
the resolutions duly and validly adopted by the Board of Directors of Buyer
evidencing its authorization of the execution and delivery of this Agreement and
the applicable Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby;
(d)to Seller, a certificate of a duly authorized officer of Buyer certifying as
to the matters set forth in Section 7.01(a);
(e)to Seller, duly executed copies of the Parent Security, the SPA Assignment,
the Debenture and Intercreditor Agreement by it and its applicable Affiliates;
and
25

--------------------------------------------------------------------------------



(f)to Seller, duly executed copies of the Irish Buyer Lease Guarantees (for the
avoidance of doubt, the acceptance of such Irish Buyer Lease Guarantees by the
Irish Landlord shall not be required).


Section 2.06 Purchase Price Calculations and Adjustments.


(a)Estimated Closing Statement. Not later than three (3) Business Days prior to
the Closing, the Seller shall deliver to Buyer a written closing statement (the
“Estimated Closing Statement”) setting forth the good faith estimate of the
Purchase Price (the “Estimated Purchase Price”) and each of the elements set
forth therein, including the estimates for each of Closing Net Working Capital,
Closing Indebtedness, Closing Cash and Transaction Expenses, together with
documents supporting in reasonable detail such estimates. The Estimated Closing
Statement shall include a consolidated balance sheet of the Acquired Companies
as of the Reference Time, prepared on a consistent basis with the Reference
Balance Sheet, including with regard to the application of GAAP, and
substantially in the form of Annex A. To the extent treatment under the
Reference Balance Sheet is inconsistent with the definitions contained in this
Agreement, the definitions herein shall control. Seller shall (x) promptly
provide any additional information reasonably requested by Buyer with respect to
the calculations of each of the items required to be set forth in the Estimated
Closing Statement, and (y) consider in good faith and address any reasonable and
specific written comments provided by Buyer to such calculations; provided that
in no event shall any of the above (A) constitute the agreement of Buyer to any
such amounts or their calculations, or (B) extend the two (2)-Business Day
period referred to in the first sentence of this Section 2.06(a).
(b)Final Closing Statement. As soon as reasonably practicable following the
Closing Date, and in any event within forty-five (45) calendar days thereafter,
Buyer shall deliver to Seller a written statement (the “Final Closing
Statement”) consisting of the calculations set forth in the Estimated Closing
Statement. Any amounts determined pursuant to the Final Closing Statement shall
be paid to either Seller or Buyer pursuant to Section 2.06(d). The Final Closing
Statement shall include a consolidated balance sheet of the Acquired Companies
as of the Reference Time, prepared on a consistent basis with the Reference
Balance Sheet, including with regard to the application of GAAP, and
substantially in the form of Annex A. To the extent treatment under the
Reference Balance Sheet is inconsistent with the definitions contained in this
Agreement, the definitions herein shall control.
(c)Disputes. Upon delivery of the Final Closing Statement, Buyer will provide to
Seller full access to the books and records of the Acquired Companies, to the
extent reasonably necessary for the review of the Final Closing Statement. If
Seller disagrees with any amount set forth on the Final Closing Statement or any
elements of the Purchase Price thereto, Seller shall notify Buyer of such
disagreement in writing within forty-five
26

--------------------------------------------------------------------------------



(45) days after its receipt of the Final Closing Statement, which notice shall
set forth in reasonable detail the particulars of such disagreement (“Notice of
Disagreement”). In the event that Seller does not provide a Notice of
Disagreement within such forty-five (45)-day period, Seller shall be deemed to
have accepted the Final Closing Statement delivered by Buyer, which shall be
final, binding and conclusive for all purposes hereunder. In the event any such
Notice of Disagreement is timely provided within such forty-five (45)-day period
by Seller, Buyer and Seller shall negotiate in good faith for a period of
forty-five (45) days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the amounts set forth on the Final
Closing Statement and identified in the Notice of Disagreement. If, at the end
of such period, Buyer and Seller are unable to resolve such disagreements, then
KPMG LLP (“KPMG”), or if KPMG is not available, then another independent
accounting firm of recognized international standing as shall be mutually
selected by Buyer and Seller (provided that such accounting firm shall have no
existing relationship with Buyer, Seller or the Acquired Companies) (the
“Auditor”) shall resolve any amounts remaining in dispute (“Disputed Amounts”).
Seller and Buyer shall direct the Auditor to resolve the Disputed Amounts, as
promptly as practicable, but in any event within thirty (30) days after the date
on which such Disputed Amounts are referred to the Auditor, based solely on
written submissions provided by Buyer and Seller to the Auditor within ten (10)
days following the Auditor’s selection. The Auditor shall provide each party
with a copy of all submissions made by the other party once the last submission
is made by the first party and each party shall have the right to respond to the
last submission made to the Auditor by the other party. The Auditor shall act as
an expert and not as an arbitrator. The Auditor shall resolve only the Disputed
Amounts raised in the Notice of Disagreement, shall make a determination within
the range of values assigned to each such item in the Final Closing Statement
and the Notice of Disagreement and shall finalize the calculation of the Closing
Net Working Capital, Closing Indebtedness, Closing Cash, and Transaction
Expenses based solely on the resolution of the Disputed Amounts (and not by
independent review). The fees and expenses of the Auditor shall be paid by Buyer
and Seller in proportion to the difference between the Auditor’s determination
of Closing Net Working Capital, Closing Indebtedness, Closing Cash and
Transaction Expenses and the value claimed by Buyer and Seller. For example, if
it is Buyer’s position that the adjustment owed is $300, Seller’s position that
the adjustment owed is $100 and the Auditor’s finding is that the adjustment
owed is $250, then Buyer shall pay 25% (300-250 / 300-100) of the Auditor’s fees
and expenses and Seller shall pay 75% (250-100 / 300-100) of such fees and
expenses. The determination of the Auditor shall be final, conclusive and
binding on the parties, absent fraud or manifest error. The date on which the
Final Closing Statement is finally determined (whether by the agreement of the
27

--------------------------------------------------------------------------------



parties or by the Auditor, as applicable) in accordance with this Section
2.06(c) is referred as to the “Determination Date.”
(d)Payment. If the Purchase Price, as finally determined pursuant to Section
2.06(c), exceeds the Estimated Purchase Price, then Buyer shall pay such excess
to Seller within three (3) Business Days after the applicable Determination
Date. If the Estimated Purchase Price exceeds the Purchase Price, as finally
determined pursuant to Section 2.06(c), then Seller shall pay such excess to
Buyer within three (3) Business Days after the applicable Determination Date.


Section 2.07 Additional Quarterly Payments. In addition to the amounts set forth
in Section 2.05(a), Buyer shall pay Seller an additional amount equal to
$33,000,000 in twelve (12) equal quarterly payments (such payments,
collectively, “Additional Quarterly Payments”), which shall be paid in the
amount of $2,750,000, paid at the first week of each fiscal quarter beginning in
January 2021 and ending with final payment in October 2023; provided that if
there is a Change of Control, the amount set forth in this Section 2.07, to the
extent not previously paid, shall become due and payable within fifteen (15)
Business Days of consummation of such transaction.


Section 2.08 Contingent Payment. In the event that Buyer or any of its
Affiliates enters into a Binding Agreement with respect to a Specified
Transaction at any time prior to the one (1) year anniversary of the Closing
Date and such Specified Transaction is ultimately closed, Buyer shall pay Seller
an amount equal to $2,500,000 (the “Contingent Consideration”). The Contingent
Consideration shall be paid by wire transfer of immediately available funds in
two equal installments, with the first installment payable on the last Business
Day of the quarter in which the Specified Transaction is consummated and the
second installment payable on the last Business Day of the quarter immediately
following the quarter in which the Specified Transaction is consummated. Buyer
shall not structure any acquisition in a manner that would disqualify such
transaction as a Specified Transaction if the primary reason for doing so is to
circumvent the provisions of this Section 2.08 or the definitions of “Specified
Transaction”, “Change of Control” or “Refinancing”. For the avoidance of doubt,
the Contingent Consideration shall be payable only once even if several Binding
Agreements that would each qualify as a Specified Transaction have been entered
into during the aforementioned twelve (12)-month period.


Section 2.09 [***] If and to the extent actually received by Buyer, the Acquired
Companies or their respective Affiliates following Closing, Buyer shall pay, or
shall cause to be paid, to Seller, within ten (10) days of the receipt thereof,
an amount equal to (i) fifty percent (50%) of the [***], or any portion thereof
actually received by Buyer after the Closing (which, for the avoidance of doubt
shall not exceed $750,000), minus (ii) all out-of-pocket costs incurred to
receive, or obtain payment of, the [***]. Buyer shall not take any actions to
negate or otherwise delay payment of the [***]; provided, however, that in no
event shall Buyer be required to incur any costs or obligations in order to
receive, or obtain payment of, the [***].


Section 2.10 Seller Security Documents.


(a)At the Closing, Buyer shall deliver, or shall cause to be delivered, to
Seller (i) an Irish law governed charge (the “Parent Security by CAT Capital
28

--------------------------------------------------------------------------------



Midco Limited (“Parent”) in favor of (among other secured parties) Seller (or a
security agent acting on behalf of the applicable secured parties, including
Seller) over intra-group receivables owed to it by any member of the Group (as
defined in the Senior Facilities Agreement) (including the Initial Shareholder
Loans (as defined in the Senior Facilities Agreement), and the shares held by it
in Buyer, duly executed and delivered by Parent, as security for the payment by
Buyer of, the Post-Closing Payments subject to the terms of the Intercreditor
Agreement and in each case, in the form agreed with the Lender, (ii) an Irish
law governed all-asset debenture (the “Debenture”) by Buyer in favor of (amongst
other secured parties) Seller (or a security agent acting on behalf of the
applicable secured parties, including Seller), duly executed and delivered by
Buyer, as security for the payment by Buyer of the Post-Closing Payments subject
to the terms of the Intercreditor Agreement and in the form agreed with the
Lender, (iii) a New York law governed assignment of this Agreement (the “SPA
Assignment”) by Buyer in favor of (among other secured parties) Seller (or a
security agent acting on behalf of the applicable secured parties, including
Seller), duly executed and delivered by Buyer, as security for the payment by
Buyer of the Post-Closing Payments subject to the terms of the Intercreditor
Agreement, in the form agreed with the Lender, and (iv) an English law governed
intercreditor agreement in the form attached hereto as Exhibit D (the
“Intercreditor Agreement”, duly executed and delivered by Parent, Buyer and the
Lender (or a security agent acting on behalf of such Lender).
(b)From and after the Closing Date until discharge in full of the Post-Closing
Payments, Buyer shall deliver, or shall cause to be delivered, to Seller one or
more security documents duly executed by Parent, Buyer or any other Obligor in
favor of Seller (or a security agent acting on behalf of the applicable secured
parties, including Seller) (such documents, the “Additional Security Documents”)
and, together with the Parent Security, the SPA Assignment and the Debenture,
the “Seller Security Documents”), as security for the payment by Buyer of the
Post-Closing Payments subject to the terms of the Intercreditor Agreement, to
the extent such Persons are required to enter into such documents with, or
otherwise provide such documents in favor of, the Lender (or a security agent
acting on behalf of such Lender) pursuant to the terms of the Senior Facilities
Agreement (or after entry into a Replacement Financing, such Replacement
Financing), in each case, on or prior to the date set forth in the Senior
Facilities Agreement (or after entry into a Replacement Financing, such
Replacement Financing) for such delivery (and in any event, no later than the
date that the corresponding document has been delivered to the Lender (or a
security agent acting on behalf of such Lender)) and in each case, in the form
agreed with the Lender; provided that, to the extent the Senior Facilities
Agreement (or after entry into a Replacement Financing, such Replacement
Financing) is amended, restated, supplemented or otherwise modified after the
date of this Agreement and the effect of such amendment, restatement, supplement
or
29

--------------------------------------------------------------------------------



other modification is to add to the collateral security, or otherwise obligate
Parent, Buyer or any other Person to provide additional collateral security, to
secure the obligations under the Senior Facilities Agreement (or after entry
into a Replacement Financing, such Replacement Financing) than the requirements
set forth in the Senior Facilities Agreement as of the date of this Agreement
(or after entry into a Replacement Financing, such Replacement Financing as of
the date of effectiveness of such Replacement Financing), the obligations of
Buyer under this clause (b) shall be expanded to also require such additional
collateral security in favor of Seller (or a security agent acting on behalf of
the applicable secured parties, including Seller).
(c)From and after the Closing Date until the discharge in full of the
Post-Closing Payments, (i) no Obligor will, and each Obligor will ensure that
none of its Subsidiaries will create or permit to subsist any Security or Quasi
Security on or over the whole or any part its undertaking or assets (present or
future) subject to Transaction Security, except for Transaction Security or
Permitted Security, and (ii) Parent will not create or permit to subsist any
Security or Quasi Security on or over the shares of Buyer or any receivables
owed to it by any member of the Group except for Transaction Security. All
capitalized terms used in this Section 2.10(c) that are not otherwise defined in
this Agreement (including any component definitions thereof), shall have the
meanings assigned to such terms in the Senior Facilities Agreement (or after
entry into a Replacement Financing, the corresponding terms used in such
Replacement Financing).
(d)From and after the Closing Date until the discharge in full of the
Post-Closing Payments, neither Parent, Buyer nor any other Obligor, and each
such Obligor shall ensure that none of its Subsidiaries will, incur or permit to
subsist or remain outstanding any Financial Indebtedness that is secured by any
assets of the Obligors, other than Permitted Buyer Financial Indebtedness.
Notwithstanding the foregoing, such Permitted Buyer Financial Indebtedness shall
only be permitted under this Section 2.10(d) to the extent the liens securing,
and the relative rights of the lenders of, such Permitted Buyer Financial
Indebtedness are subject to the terms of the Intercreditor Agreement (or such
other intercreditor agreement as maybe entered into in connection with a
Replacement Financing) if so required by the terms of the Senior Facilities
Agreement (or after entry into a Replacement Financing, the corresponding terms
used in such Replacement Financing). All capitalized terms used in this Section
2.10(d) that are not otherwise defined in this Agreement (including any
component definitions thereof), shall have the meanings assigned to such terms
in the Senior Facilities Agreement (or after entry into a Replacement Financing,
the corresponding terms used in such Replacement Financing).
(e)The Seller acknowledges that Parent, Buyer or any other Obligor shall be
permitted to amend, restate, supplement or otherwise modify the Senior
Facilities Agreement (a “Debt Facilities Amendment”) and/or refinance or replace
in whole or in part the facilities made available pursuant to the Senior
Facilities Agreement (such refinancing or replacement, a
30

--------------------------------------------------------------------------------



“Replacement Financing”) provided that: (i) any such Debt Facilities Amendment
and/or Replacement Financing does not result in a breach by any Obligor of
Section 2.10(c) or Section 2.10(d); and (ii) the Seller continues to benefit
from: (x) Liens over substantially the same assets of Parent, Buyer and other
Obligors as provided pursuant to the Seller Security Documents and on terms that
are no worse in any material respect than the terms of the Seller Security
Documents; and (y) the same ranking and rights in respect of such Liens as are
provided to the Seller in respect of the Transaction Security under the
Intercreditor Agreement (including where such rights are provided pursuant to
such other intercreditor agreement as may be entered into in connection with a
Replacement Financing). The Seller agrees to take such steps and actions as are
necessary in order to effect the implementation of a Debt Facilities Amendment
or Replacement Debt Financing which complies with this Section 2.10(e),
including the release or termination of the Seller Security Documents and the
Intercreditor Agreement and the simultaneous entry into applicable replacement
security, intercreditor or such other required documentation or the giving
instructions to any security agent acting on behalf of the applicable secured
parties, including the Seller, to effect such releases and enter into such
replacement security, intercreditor or such other required documentation.
(f)Upon discharge of the Post-Closing Payments in full, the Seller shall execute
any documents, certificates, releases, confirmations, or other documentation
reasonably requested by the Buyer or the security agent in connection with the
Seller Security Documents.
(g)To the extent Buyer fails to timely make any payments to Seller in respect of
the Post-Closing Payments or fails to comply with the requirements of any of
Sections 2.10(b), 2.10(c) or 2.10(d) (which failure, in each case, is
continuing), Seller may by written notice to Buyer:


(i)declare that all or part of the Post-Closing Payments then due, together with
any other amounts accrued or payable by Buyer to Seller under this Agreement be
immediately due and payable, at which time they shall become immediately due and
payable;
(ii)declare that all or part of the Post-Closing Payments then due, be payable
on demand, at which time they shall immediately become payable; and/or
(iii)exercise (or direct the security agent acting on behalf of the applicable
secured parties, including Seller, to exercise in accordance with any relevant
security documents or intecreditor arrangements) any or all of its rights,
remedies, powers or discretions under this Agreement (including those provided
under Section 11.14).


(h)If an Event of Default under Clause 25.7 (Insolvency) or Clause 25.8
(Insolvency Proceedings) of the Senior Facilities Agreement shall occur by
reason of commencement of a proceeding in the US under the US
31

--------------------------------------------------------------------------------



Bankruptcy Code in respect of a Borrower and/or a US Obligor, then without
notice to, or the requirement for any act of, any Person then all of the
Post-Closing Payments then due, together with any other amounts accrued or
payable by Buyer to Seller under this Agreement at such time shall automatically
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are expressly waived. All capitalized terms
used in this Section 2.10(h) that are not otherwise defined in this Agreement
(including any component definitions thereof), shall have the meanings assigned
to such terms in the Senior Facilities Agreement.


Section 2.11 Allocation of Purchase Price. The Purchase Price, the Post-Closing
Payments, the payment of the Noden USA Payable pursuant to Section 2.02(d), and
the covenant in Section 6.12(a) shall be allocated between Noden USA and Noden
DAC (the “Consideration Allocation”). The Consideration Allocation shall be
delivered by Seller to Buyer within thirty (30) days of finalizing the Final
Closing Statement pursuant to Section 2.06(c). The portion of the Purchase
Price, Additional Quarterly Payments, Contingent Consideration, and covenant in
Section 6.12(a) allocated to (i) Noden DAC shall be further allocated among the
assets of Noden DAC in accordance with Section 1060 of the Code and the U.S.
Treasury Regulations promulgated thereunder (and any similar provision of state,
local or non-U.S. Law, as appropriate) and (ii) Noden USA shall be further
allocated among the assets of Noden USA in accordance with Sections 338 and 1060
of the Code and the U.S. Treasury Regulations promulgated thereunder (and any
similar provision of state, local or non-U.S. Law, as appropriate)
(collectively, the “Asset Allocation”). The Asset Allocation shall be delivered
by Seller to Buyer within thirty (30) days of the finalization of the Final
Closing Statement pursuant to Section 2.06(c). If Buyer disagrees with Seller’s
computation of the Consideration Allocation or the Asset Allocation, and
notifies Seller of such disagreement in writing within thirty (30) days of
Buyer’s receipt thereof, Seller and Buyer shall work in good faith to resolve
any disputes relating to the Consideration Allocation or Asset Allocation, as
applicable. If Seller and Buyer are unable to resolve any such dispute, the
matter will be submitted to an Auditor chosen in accordance with Section
2.06(c), and such Auditor shall make a final determination of the Consideration
Allocation or Asset Allocation, as applicable (in accordance with any relevant
provisions of Section 2.06(c)), and such Consideration Allocation or Asset
Allocation shall be final and binding upon Buyer and Seller. Buyer and Seller
(and their respective Affiliates) shall file all Tax Returns consistent with the
Consideration Allocation and the Asset Allocation (each as finally determined in
accordance with the provisions of this Section 2.11), including IRS Forms 8883
and 8594 and any similar forms required by applicable state and local Tax Laws;
provided, however, that nothing contained herein shall prevent Buyer or Seller
(or their respective Affiliates) from settling any proposed deficiency or
adjustment by any taxing authority based upon or arising out of the
Consideration Allocation or Asset Allocation, and none of Buyer, Seller or their
respective Affiliates shall be required to litigate before any court any
proposed deficiency or adjustment by any taxing authority challenging such
Company Allocation or Asset Allocation.


Section 2.12 Withholding. Buyer will be entitled to deduct and withhold from the
consideration otherwise payable to Seller pursuant to this Agreement such
amounts as may be required to be deducted and withheld with respect to Taxes.
If, pursuant to this Section 2.12,
32

--------------------------------------------------------------------------------



Buyer intends to make a deduction or withholding with respect to Taxes, it shall
provide written notice to Seller of the basis and amount of such deduction or
withholding not less than five (5) Business Days in advance of the due date for
the relevant payment. Each of Buyer and Seller shall, and shall cause their
respective Affiliates and agents to, cooperate as reasonably requested by the
other party, to minimize the amount of any Tax required by applicable Law to be
withheld with respect to a payment hereunder. To the extent that amounts are so
withheld and paid over to the appropriate Governmental Authority, such withheld
amounts will be treated for all purposes of this Agreement as having been paid
to Seller in respect of which such deduction and withholding was made by Buyer.



ARTICLE III.


REPRESENTATIONS AND WARRANTIES CONCERNING SELLER


Except as disclosed in the Disclosure Schedule, which Disclosure Schedule shall
disclose exceptions to the representations and warranties organized according to
the corresponding sections of this Agreement, provided that, other than with
respect to the Fundamental Representations, Section 4.05 or Section 4.06 (which
are qualified only by the items specifically set forth on the corresponding
Schedule), any disclosure in the Disclosure Schedule relating to one section or
subsection shall also apply to other sections and subsections to the extent that
it is reasonably apparent on its face that such disclosure would also be
relevant to, apply to or qualify such other sections and subsections
notwithstanding the omission of a reference or cross-reference thereto, Seller
hereby represents and warrants to Buyer as of the date of this Agreement and as
of the Closing Date (except as to such representations and warranties that
address matters as of a particular date, which are given only as of such date),
the following:


Section 3.01 Organization, Authority and Qualification of Seller.


Seller is a corporation, duly organized, validly existing and in good standing
under the Laws of the State of Delaware and has the requisite corporate power
and authority to own or lease its Assets and to conduct its business as it is
now being conducted. Seller has all necessary authority and legal capacity to
enter into this Agreement and all applicable Ancillary Agreements, to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement and all applicable Ancillary
Agreements have been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer or any applicable counterparty),
they constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with its terms, subject as to enforcement, to (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereinafter in effect affecting creditors’ rights generally and (ii)
general principles of equity.


Section 3.02 Ownership of Shares.


Seller is the sole legal and beneficial owner of the Shares, free and clear of
all Liens.


Section 3.03 No Conflict.


33

--------------------------------------------------------------------------------



Assuming that all consents, approvals, authorizations and other actions
described in Section 3.04 and Section 4.04 have been obtained and all filings
and notifications described therein made, and except as may result from any
facts or circumstances relating solely to Buyer, the execution, delivery and
performance of this Agreement and the applicable Ancillary Agreements by Seller
do not (a) conflict with or violate any Law or Governmental Order applicable to
Seller, (b) conflict with, result in any breach of, constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, acceleration or cancellation of, any note, bond, mortgage or
indenture, lease, sublease, license, permit, franchise or other Contract to
which Seller is a party or create any Liens on any of the assets or properties
of Seller, or (c) conflict with the Organizational Documents of Seller, except
in the case of clauses (a) and (b), as would not materially and adversely affect
the ability of Seller to carry out its obligations under, and to consummate the
transactions contemplated by this Agreement.


Section 3.04 Governmental Consents and Approvals.


The execution, delivery and performance of this Agreement and the applicable
Ancillary Agreements by Seller do not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
Governmental Authority or any other Person, except (a) as described in Section
3.04 and Section 4.04 of the Disclosure Schedule, or (b) where failure to obtain
such consent, approval, authorization, or to make such filing or notification,
would not prevent or materially delay the consummation by Seller of the
transactions contemplated by this Agreement.


Section 3.05 Litigation and Governmental Orders.
No Action by or against Seller is pending or, to the Knowledge of Seller,
threatened, which could affect the legality, validity or enforceability of this
Agreement or any of the applicable Ancillary Agreements or the consummation of
the transactions contemplated hereby or thereby.


Section 3.06 Brokers.


Other than Torreya Partners, no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.



ARTICLE IV.


REPRESENTATIONS AND WARRANTIES CONCERNING THE ACQUIRED COMPANIES


Except as disclosed in the Disclosure Schedule delivered on the date of this
Agreement, which Disclosure Schedule shall disclose exceptions to the
representations and warranties organized according to the corresponding sections
of this Agreement, provided that, other than with respect to the Fundamental
Representations, Section 4.05 or Section 4.06 (which are qualified only by the
items specifically set forth on the corresponding Schedule), any disclosure in
the Disclosure Schedule relating to one section or subsection shall also apply
to other sections
34

--------------------------------------------------------------------------------



and subsections to the extent that it is reasonably apparent on its face that
such disclosure would also be relevant to, apply to or qualify such other
sections and subsections notwithstanding the omission of a reference or
cross-reference thereto, Seller hereby represents and warrants to Buyer as of
the date of this Agreement and as of the Closing Date (except as to such
representations and warranties that address matters as of a particular date,
which are given only as of such date), the following:


Section 4.01 Capitalization.


(a)As of the date hereof, Noden USA is authorized to issue two classes of stock
and the total number of shares which Noden USA is authorized to issue is 19,900
shares of common stock, par value $0.01 per share, and 100 shares of preferred
stock, par value $0.01 per share (collectively, “Noden USA Shares”), of which
9,400 shares of common stock and 100 shares of preferred stock are issued and
outstanding as of the date of this Agreement. Noden USA Shares are
uncertificated. The authorized share capital of Noden DAC is $110,000,000.00
divided into 1,000,000,000 ordinary shares, nominal value $0.10 per share, and
1,000,000,000 preferred shares, nominal value $0.01 per share, of which 9,400
ordinary shares of $0.10 each and 10,000,000 preferred shares of $0.01 each are
issued as of the date of this Agreement (collectively, “Existing Noden DAC
Shares”). Noden Schweiz has an outstanding and issued share capital of CHF
20,000 divided into 200 fully paid up with a nominal value of CHF 100.00 each
(collectively, “Noden CH Shares” and, together with Noden USA Shares, Existing
Noden DAC Shares, and as of the Closing, the New Noden DAC Shares, the “Acquired
Companies Shares”). All of the issued and outstanding Acquired Companies Shares
are duly authorized, validly issued, fully paid and nonassessable, and have been
issued in compliance with all applicable Laws. No Acquired Companies Shares are
held in treasury or are authorized or reserved for issuance. There are no
accrued but unpaid dividends payable by the Acquired Companies on any Acquired
Companies Shares.
(b)Noden DAC will have issued an additional 661,000,000 ordinary shares of $0.10
each (the “New Noden DAC Shares” and, together with the Existing Noden DAC
Shares, the “Noden DAC Shares”) upon consummation of the Intercompany
Recapitalization.
(c)As of the Closing Date, Noden DAC will have a total issued share capital of
661,009,400 ordinary shares of $0.10 each and 10,000,000 preferred shares of
$0.01 each. As of the Closing Date, all of the New Noden DAC Shares are duly
authorized, validly issued, fully paid and nonassessable, and have been issued
in compliance with all applicable Laws and there are no accrued but unpaid
dividends payable by Noden DAC on any New Noden DAC Shares.
(d)All Noden CH Shares are owned by Noden DAC, who is the sole shareholder of
Noden Schweiz.
(e)Except as set forth in Section 4.01(e) of the Disclosure Schedule, the
Acquired Companies do not sponsor or maintain any stock option plan or
35

--------------------------------------------------------------------------------



any other plan or agreement providing for any equity or equity-linked
compensation to any Person. Except as set forth in Section 4.01(e) of the
Disclosure Schedule, there are no outstanding subscriptions, options, warrants,
rights (including “phantom” stock rights), preemptive rights or other Contracts
or statutory rights, including any right of conversion or exchange under any
outstanding security instrument or agreement, obligating the Acquired Companies
to issue, transfer, redeem or sell (or caused to be issued, transferred,
redeemed or sold) any shares of capital stock of any of the Acquired Companies
or to grant, extend or enter into any option, warrant, call right or similar
right with respect thereto.
(f)No Acquired Companies Shares have been issued subject to a repurchase option
on the part of the Acquired Companies, risk of forfeiture or other similar
condition.
(g)The Acquired Companies are not a party or subject to any Contract and there
is no Contract between or among any other Persons which affects, restricts or
relates to voting, giving of any written consent, or dividend right with respect
to or the transferability of any shares of capital stock of the Acquired
Companies, including any voting trust agreement or proxy. No debt securities of
the Acquired Companies are issued and outstanding.
(h)Immediately following the Closing, Buyer will own 100% of the Acquired
Companies Shares, free and clear of all Liens.
(i)A true, complete and accurate copy of the Share Incentive Plan and each
individual option agreement, arrangement and commitment relating thereto have
been made available to Buyer. The Share Incentive Plan has been terminated in
accordance with its terms and there is no Person (whether a current or former
employee, consultant, director or otherwise) who is entitled to participate
under the terms of the Share Incentive Plan or who has any subsisting rights or
obligations relating thereto or who has claimed to be entitled to any of the
foregoing. All Awards (as such term is defined in the Share Incentive Plan) and
all options under the Share Incentive Plan (in each case whether vested or
unvested) have been irrevocably and unconditionally lapsed and forfeited or
irrevocably and unconditionally surrendered, cancelled and terminated, and in
each case are extinguished and expired in full compliance with the terms of the
Share Incentive Plan and the individual option agreement, arrangement and
commitment relating thereto. No Person (whether a current or former employee,
consultant, director or otherwise) has any right or entitlement (whether actual
or contingent) to call for or make any Claim or demand relating to, or in
respect of any interest in, the exercise, acceleration of vesting, or grant of
any Award (as such term is defined in the Share Incentive Plan) or other option,
or the present or future issue, allotment or transfer of any share capital or
equity securities of Noden DAC under the Share Incentive Plan, any option or
other agreement, arrangement or commitment, and no Person (whether a current or
former employee, consultant, director or otherwise) has claimed to be entitled
to any of the foregoing. Section 4.01(i) of the Disclosure Schedule sets forth a
true, accurate and complete list of each Person (whether a current or former
36

--------------------------------------------------------------------------------



employee, consultant, director or otherwise) who previously held any interest in
any option (or any other Award) under the Share Incentive Plan and the
information set out therein in respect of each such Person and each such option
is true, accurate and complete.


Section 4.02 Organization, Authority and Qualification of the Acquired
Companies.


(a)Noden USA is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has the requisite corporate
power and authority to own or lease its Assets and to conduct its business as it
is now being conducted. Noden DAC is a designated activity company limited by
shares duly organized, validly existing and in good standing under the Laws of
Ireland and has the requisite capacity to own or lease its Assets and to conduct
its business as it is now being conducted. Noden Schweiz is a corporation duly
organized, validly existing and in good standing under the Laws of Switzerland.
The Acquired Companies are duly licensed or qualified to do business and are in
good standing in each jurisdiction in which the Assets owned or leased by them
or the operation of the Business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed, qualified or
in good standing would not adversely affect the ability of Seller to carry out
its obligations under, and to consummate the transactions contemplated by, this
Agreement.
(b)Seller has delivered to Buyer true, correct and complete copies of the
Organizational Documents of each of the Acquired Companies. The books and
records of the Acquired Companies (i) have been maintained in all material
respects in accordance with applicable Law and the Organizational Documents of
the applicable Acquired Company, and (ii) are in possession of the applicable
Acquired Company.


Section 4.03 No Conflict.


Assuming that all consents, approvals, authorizations and other actions
described in Section 3.04 and Section 4.04 have been obtained and all filings
and notifications described therein made, except as may result from any facts or
circumstances relating solely to Buyer, the execution, delivery and performance
of this Agreement and the applicable Ancillary Agreements by Seller or the
Acquired Companies does not (a) violate, conflict with or result in the breach
of the Organizational Documents of the Acquired Companies, (b) conflict with or
violate any Law or Governmental Order applicable to the Acquired Companies, the
Assets or the Business, or (c) except as set forth in Section 4.03 of the
Disclosure Schedule, conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, acceleration or cancellation of, any note, bond, mortgage
or indenture, lease, sublease, license, permit, franchise or other Contract to
which any of the Acquired Companies is a party or by which any of the Assets is
bound, except, in the case of clauses (b) and (c), as would not materially and
adversely affect the ability of Seller or any Acquired Company to carry out its
37

--------------------------------------------------------------------------------



obligations under, and to consummate the transactions contemplated by, this
Agreement or the applicable Ancillary Agreements.


Section 4.04 Governmental Consents and Approvals.


The execution, delivery and performance of this Agreement and the applicable
Ancillary Agreements by Seller or the Acquired Companies does not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority, except (a) as described in Section
3.04 and Section 4.04 of the Disclosure Schedule, or (b) where failure to obtain
such consent, approval, authorization, or to make such filing or notification,
would not prevent or materially delay the consummation by Seller or any of the
Acquired Companies, as applicable, of the transactions contemplated by this
Agreement or applicable the Ancillary Agreements.


Section 4.05 Financial Information.


Seller has delivered to Buyer copies of the following, which are attached to
Section 4.05 of the Disclosure Schedule: (a) the unaudited consolidated balance
sheet, statement of income and cash flows of the Acquired Companies, including
the Reference Balance Sheet, for the period from January 1, 2017 to and as at
the Reference Statement Date, (b) the unaudited monthly consolidated balance
sheet and statement of income of the Acquired Companies for the periods ended
April 30, 2020 and May 31, 2020 (such statements referenced in clauses (a) and
(b), the “Financial Statements”), and (c) certain financial information of the
Acquired Companies as set forth on pages 35 to 42 of the Confidential Investor
Memorandum. The Financial Statements and the financial information of the
Acquired Companies as set forth on pages 35 to 42 of Confidential Investor
Memorandum have been prepared, in all material respects, in accordance with GAAP
or FRS102, as applicable, applied on a consistent basis without any material
change in the accounting policies, methods and underlying assumptions used
throughout the Financial Statements, and all applicable Laws and are based on
the books and records of the applicable Acquired Company; provided, that in the
event of a conflict between any information set forth in the Financial
Statements and the information set forth on pages 35 to 42 of the Confidential
Investor Memorandum, the information set forth on pages 35 to 42 of the
Confidential Investor Memorandum shall govern. The Financial Statements present
fairly in all material respects the financial condition and results of
operations of the Acquired Companies for the respective periods covered thereby,
except as otherwise set forth in Section 4.05 of the Disclosure Schedule.

Section 4.06 Absence of Undisclosed Material Liabilities.


There are no material Liabilities of the Acquired Companies, other than
Liabilities (a) reflected or reserved against on the Financial Statements or the
notes thereto, (b) set forth in Section 4.06 of the Disclosure Schedule, or (c)
incurred since the Reference Statement Date in the Ordinary Course of Business
and, to the extent required by GAAP, included in the Closing Net Working Capital
calculation. The Acquired Companies are not party to any off-balance sheet
agreement or arrangement.


Section 4.07 Absence of Certain Changes or Events.
38

--------------------------------------------------------------------------------





Since the Reference Statement Date, except as set forth in Section 4.07 of the
Disclosure Schedule, the Business has been conducted in all material respects in
the Ordinary Course of Business, and there has not been (i) any event or
development that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (ii) any damage, destruction or loss, whether
or not covered by insurance, that would, individually or in the aggregate,
reasonably be expected to have a material impact on the Acquired Companies, the
Business or the Assets, (iii) any change in accounting methods, principles or
practices affecting the Acquired Companies, except as required by GAAP, or (iv)
any event, action or development that, if occurring between the date of this
Agreement and the Closing, would require the consent of Buyer pursuant to
Section 6.01 (other than Section 6.01(e)).


Section 4.08 Compliance with Laws.


(a)The Acquired Companies and their respective officers, directors, managers,
direct or indirect equity holders, members, employees, agents, representatives
or consultants (solely in their respective capacities as such), are, and since
December 31, 2016 have been, in compliance in all material respects with all
applicable Laws. Neither the Acquired Companies nor the Seller have received any
notice of any violation of any applicable Law since December 31, 2016. Neither
the Acquired Companies nor the Seller are in default with respect to any
Governmental Order applicable to the Business or the Assets.
(b)Neither the Acquired Companies nor the Seller, nor any of their respective
directors, officers, employees, owners (whether direct, indirect, or
beneficial), agents, Affiliates or Persons acting or purporting to act for or on
behalf of any of the foregoing has, directly or indirectly, (i) made, offered or
promised to make, or authorized the making of, any unlawful payment to any
Person, or caused to be made, offered or promised to be made, or authorized the
making of, any unlawful payment to any Person, (ii) given, offered or promised
to give, or authorized the giving of, any unlawful gift, gratuity, kickback,
political or charitable contribution or other unlawful thing of value or
advantage to any Person, or caused to be given, offered, promised or authorized
the giving of, any unlawful gift, gratuity, kickback, political or charitable
contribution or other unlawful thing of value or advantage to any Person, (iii)
requested or received, or caused to be requested or received, any unlawful
payment, gift, gratuity, kickback, political or charitable contribution or other
unlawful thing of value or advantage, (iv) engaged or caused to be engaged any
action in furtherance of any offer, gift, payment, promise to pay or
authorization of the payment of any money or any other thing of value or
advantage to any Government Official, or to any Person while knowing that all or
some portion of the money or other thing of value would be offered, given, paid
or promised to a Government Official, for purposes of inducing or influencing a
Government Official to do or refrain from doing any official act or to secure
any improper advantage, (v) offered, promised, or given, or caused to be
offered, promised or given, anything of value, directly or
39

--------------------------------------------------------------------------------



indirectly, to a customer to induce or reward the improper performance of the
customer’s function or the breach of a duty owed by the customer to his or her
employer, (vi) engaged, caused to be engaged, or served as a Government
Official, or engaged or caused to be engaged at the request of a Government
Official, any Person as an employee, intern, agent, or otherwise, or (vii)
established, maintained, or caused to be established or maintained any unlawful
fund of corporate monies or other properties.
(c)Neither the Acquired Companies nor any manager, director, officer, employee,
agent or representative of the Acquired Companies, is Person that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals or any similar list enforced by any
Governmental Authority, or (iii) located, organized or resident in a Designated
Jurisdiction.
(d)Neither the Acquired Companies nor the Seller (with respect to the Business
and Assets) (i) have any investment in or engage in any dealing or transaction
with any Person in violation of any applicable Sanctions, or (ii) engage in any
activity that could cause the Acquired Companies, the Business or the Assets to
become subject to Sanctions.
(e)Neither the Acquired Companies nor the Seller has filed any voluntary
disclosures with any Governmental Authority regarding possible violations of
Sanctions.


Section 4.09 Litigation and Governmental Orders.


There are, and since December 31, 2016 have been, no Actions pending or, to the
Knowledge of Seller, threatened against the Acquired Companies, the Business, or
any of the Acquired Companies’ officers, directors, managers, direct or indirect
equity holders, members, employees, agents, representatives or consultants (in
their respective capacities as such) and neither the Acquired Companies nor
their Assets or the Business are, or since December 31, 2016 have been, subject
to any Governmental Order. Except as set forth in Section 4.09 of the Disclosure
Schedule, neither the Acquired Companies nor Seller (with respect to the
Business or Assets) are, and since December 31, 2016 have been, engaged, in any
Actions to recover damages or to seek injunctive, cease and desist or other
specific performance relief. The Acquired Companies do not have any remaining
Liability for any Action resolved or otherwise terminated since December 31,
2016. Except as set forth in Section 4.09 of the Disclosure Schedule, all
Actions set forth in Section 4.09 of the Disclosure Schedule have been properly
reported under the applicable insurance policy of Seller or the Acquired
Companies and the applicable carrier has confirmed full coverage for such
Actions. Neither the Acquired Companies nor Seller have any plans to initiate
any Actions with respect to the Business or Assets.


Section 4.10 Permits.


All material Permits that are held in connection with the operation of the
Business or ownership of Assets are listed in Section 4.10 of the Disclosure
Schedule and constitute all the Permits required or advisable under applicable
Law for the operation of the Business or ownership of Assets, except where the
failure to have such Permits would not reasonably be
40

--------------------------------------------------------------------------------



expected to have a material impact on the Acquired Companies, the operation of
the Business or the ownership of Assets. All of the Permits held by or on behalf
of, or issued to, the Acquired Companies are, and since December 31, 2016 have
been, in full force and effect, and the Acquired Companies are, and since
December 31, 2016 have been, in compliance with each such Permit held by or
issued to them, except where the failure to be effective or to so comply would
not reasonably be expected to have a material impact on the Acquired Companies,
the operation of the Business or the ownership of Assets. The Acquired Companies
or any Person holding a Permit on their behalf, as applicable, are not in
default or breach of any Permit, except where the failure to be effective or to
so comply would not reasonably be expected to have a material impact on the
Acquired Companies, the operation of the Business or the ownership of Assets,
and there is no Action pending, or to the Knowledge of Seller, threatened to
revoke, suspend, withdraw or terminate any Permit listed in Section 4.10 of the
Disclosure Schedule. Neither any Acquired Company nor the Seller has received
any notice of any violation of any Permit listed on (or should have been listed
on) Section 4.10 of the Disclosure Schedule. All Permits are renewable by their
terms or in the Ordinary Course of Business.


Section 4.11 Intellectual Property.


(a)Section 4.11(a) of the Disclosure Schedule sets forth a true and complete
list of all issued patents and patent applications, including supplementary
protection certificates and similar rights, all registered trademarks and
trademark applications, all registered copyrights and all registered Internet
domain names included in the Acquired Companies Intellectual Property. To the
Knowledge of Seller, no Person is engaging in any activity that infringes any
Acquired Companies Intellectual Property or rights to Intellectual Property
granted to the Acquired Companies under Acquired Companies IP Agreements in any
material respect. To the Knowledge of Seller, the Acquired Companies are not
infringing upon, misappropriating or otherwise violating any Intellectual
Property rights of any Person. There is no pending or, to the Knowledge of
Seller, threatened claim or assertion that the conduct of the Business as
currently conducted or the use of any Acquired Companies Intellectual Property
or rights to Intellectual Property granted to the Acquired Companies under
Acquired Companies IP Agreements infringes, misappropriates or otherwise
violates the Intellectual Property of any third party.
(b)The Acquired Companies own all Acquired Companies Intellectual Property free
and clear of all Liens, other than as disclosed on Section 4.11(b) of the
Disclosure Schedule, and otherwise possess a valid right or license to use all
Intellectual Property that is not Acquired Companies Intellectual Property and
that is currently used in the conduct of the Business. The Acquired Companies
will continue to own all Acquired Companies Intellectual Property and license or
have the right to use such Intellectual Property immediately following the
Closing Date to the same extent as prior to the Closing Date. The Acquired
Companies Intellectual Property and Intellectual Property to which the Acquired
Companies possess a valid right or license to use constitute all Intellectual
Property rights necessary and sufficient to operate the Business.
41

--------------------------------------------------------------------------------



(c)There has been no Action (including any interference, opposition, reissue,
re-examination, inter partes review, or post grant review) asserted or
threatened challenging the validity, enforceability, scope, inventorship, or
ownership of any Acquired Companies Intellectual Property (in each case, other
than rejections, objections or other similar challenges in any office actions
made by the applicable intellectual property office in the ordinary course of
the prosecution of Intellectual Property applications for registration) and to
the Knowledge of Seller, there are no facts, circumstances, or conditions that
could reasonably be expected to form the basis for such an Action.
(d)The Acquired Companies have taken commercially reasonable measures to protect
the confidentiality of their respective trade secrets and other confidential
information of any Person to whom the Acquired Companies has a confidentiality
obligation.


Section 4.12 Real Property.


(a)No Acquired Company owns or has in the past owned any real property. Section
4.12(a) of the Disclosure Schedule lists the street address of each parcel of
Leased Real Property. The Acquired Companies have a valid and subsisting
leasehold interest in such Leased Real Property. Seller has delivered to Buyer
true and complete copies of all Real Property Leases. The originals of the Real
Property Leases are in the possession of the Acquired Companies. The Acquired
Companies have not subleased, licensed or otherwise granted any Person any right
or interest of any nature (including the right to use or occupy) in any Leased
Real Property or any portion thereof. Each Real Property Lease is in full force
and effect in all material respects and represents a valid and binding
obligation of the Acquired Companies.
(b)No Person other than the Acquired Companies is entitled to occupy the Leased
Real Properties (or any part thereof) and none of the Leased Real Properties (or
any part thereof) is affected by, or the subject of any Contract relating to the
occupation or use thereof by any Person other than the Acquired Companies. To
Seller’s Knowledge, no Leased Real Property (or any part thereof) is affected by
or likely to be affected by, any burden or right of any nature which adversely
affects (i) the present use of such Leased Real Property (or any part thereof)
or (ii) the title to or value of any of any Real Property Leases and there is no
Contract to give or create any of the foregoing and no Person has claimed to be
entitled to any of the foregoing.
(c)No right, easement or privilege required for the full use and enjoyment of
any Leased Real Property is undocumented or held precariously by the applicable
Acquired Company the withdrawal or cessation of which would adversely affect the
occupation or use of such Leased Real Property (or any part thereof) for the
purposes for which it is now used or the extent of such use or which affects or
might in the future affect the value of such Leased Real Property or any part
thereof.
42

--------------------------------------------------------------------------------





(d)The Acquired Companies have not carried out or procured the carrying out of
any works or development (including fit out works) at the Leased Real
Properties.


Section 4.13 Employee Benefit Matters


(a)Section 4.13(a) of the Disclosure Schedule lists each material “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and each other compensation plan,
program or Contract that is maintained, sponsored or contributed to by the
Acquired Companies for the benefit of their current or former employees and with
respect to which the Acquired Companies have any obligation, other than any
governmental plan or program to which a Person is required by Law to contribute
or which requires mandatory payment of social insurance charges or Taxes or
similar contributions to a governmental fund with respect to the wages of an
employee (collectively, the “Plans”). Seller has made available to Buyer a true
and complete copy of each Plan.
(b)Except as would not be reasonably expected to have a material impact on the
Acquired Companies or the Business, each Plan has been operated in compliance
with its terms and the requirements of all applicable Laws. Except as set forth
in Section 4.13(b) of the Disclosure Schedule, no material Action is pending or,
to the Knowledge of Seller, threatened, with respect to any Plan (other than
claims for benefits in the Ordinary Course of Business).
(c)Each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination or opinion letter from the United States
Internal Revenue Service (the “IRS”), or has pending or has time remaining in
which to file an application for such a determination from the IRS.
(d)No Plan is, and the Acquired Companies have no obligation in respect of, a
“multiemployer plan” within the meaning of Section 3(37) of ERISA or a “pension
plan” under Section 3(2) of ERISA that is subject to Title IV of ERISA.
(e)Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, either alone or in combination with
another event (whether contingent or otherwise) would, as of the Closing,
reasonably be expected to give rise to any “excess parachute payment” under
Section 280G of the Code.
(f)All contributions and expenses which under the Pension Scheme have become
payable as of the date of this agreement or the Closing, as the case may be,
have been duly and punctually paid.
(g)All benefits payable under the Pension Scheme on the death of a member
thereof while in employment of Noden DAC (other than a refund of contributions
with interest where appropriate) are fully insured under insurance policies with
a life assurance carrier in the Republic of Ireland at
43

--------------------------------------------------------------------------------



rates and on other terms typically charged by life assurance carriers in the
Republic of Ireland for individuals in good health.
(h)No Actions (other than routine Claims for benefits) have been made or are
pending in respect of the Pension Scheme by or against the trustees of the
Pension Scheme, or any Acquired Company.
(i)There is no Action about benefits payable under the Pension Scheme and there
are no circumstances which could give rise to any such Action under the Pension
Scheme.
(j)Each Acquired Company has at all times duly complied with all its obligations
under applicable Laws with respect to access to and the operation of the Pension
Scheme.


Section 4.14 Labor Matters.


(a)The Acquired Companies are not a party to any collective bargaining agreement
with respect to its employees with any labor organization, group or association,
nor, to the Knowledge of Seller, have there been any attempts to organize the
employees of the Acquired Companies during the two (2)-year period prior to the
date of this Agreement. As of the date of this Agreement, there is no labor
strike, slowdown or work stoppage pending against the Acquired Companies.
(b)Section 4.14(b) of the Disclosure Schedule sets forth, in respect of each
employee and director of Noden DAC, (i) full name, (ii) date of commencement of
service, (iii) title, (iv) whether active or on leave, (v) notice requirements
for termination, and (vi) all remuneration payable and other benefits and
privileges currently or customarily provided (including any severance payments,
rights to participate in the Pension Scheme and health insurance benefits) to
such Persons.
(c)No gratuitous payment or benefit has been made or promised by the Acquired
Companies in connection with the actual or proposed termination or suspension of
employment or variation of any employment Contract of any present or former
director or employee of Noden DAC.
(d)No Acquired Company is required under applicable Law or has otherwise agreed
to make any redundancy payment to any Person.
(e)Section 4.14(e) of the Disclosure Schedule sets forth anonymized details of
all workers, consultants, agency workers or other individuals, other than
employees (hereinafter referred to as “Workers”) who are providing services to
any Acquired Company.
(f)All Workers are engaged by the Acquired Companies as non-employees, whether
as independent contractors, agency workers or otherwise and whether through an
intermediary company, individually or otherwise, and no former or current Worker
has been, is or could be deemed to be employed by an Acquired Company by the
applicable Governmental Authority.
(g)No Person has any right to transfer to Noden DAC or any replacement service
provider of Noden DAC the employment of any individual as a result of the
application of the European Communities (Protection of
44

--------------------------------------------------------------------------------



Employees on Transfer of Undertakings) Regulations 2003 or any other applicable
Law or by virtue of any other Contract.


Section 4.15 Taxes.


Except for the matters disclosed in Section 4.15 of the Disclosure Schedule:


(a)All income and other material Tax Returns required to have been filed by any
Acquired Company have been timely filed (taking into account any extension of
time to file granted or obtained), and all such Tax Returns are complete and
accurate in all material respects. All material Taxes owed by any Acquired
Company or for which any Acquired Company may otherwise be liable have been
timely paid in full. No Acquired Company is currently the beneficiary of any
extension of time within which to file any Tax Return.
(b)The aggregate amount of the unpaid Tax liabilities of the Acquired Companies
for all Pre-Closing Tax Periods will not exceed the aggregate amount of the
unpaid Tax liabilities of the Acquired Companies as reflected on the Financial
Statements as of the Reference Statement Date (excluding any reserves for
deferred Taxes), as adjusted for the operations and transactions in the Ordinary
Course of Business for the period from the Reference Statement Date to and
including the Closing Date consistent with the past practice of the Acquired
Companies.
(c)Each Acquired Company has withheld and timely paid all material Taxes
required to have been withheld and paid by it and all such payments have been
properly reported to Governmental Authorities in accordance with applicable Law.
(d)There is no Claim against any Acquired Company for any Taxes, and no
assessment, deficiency, or adjustment has been asserted, proposed, or to the
Knowledge of Seller, threatened with respect to any Taxes or Tax Return of or
with respect to any Acquired Company that has not been satisfied by payment,
settlement or withdrawal. No audits, assessments or other Actions by a
Governmental Authority for or relating to any Liability in respect of Taxes of
any Acquired Company are being conducted, pending, or to the Knowledge of
Seller, threatened.
(e)No claim has ever been made by an authority in a jurisdiction where any
Acquired Company does not file Tax Returns that such entity is or may be subject
to taxation in that jurisdiction.
(f)No extension of the statute of limitations in respect of Taxes of any
Acquired Company is currently in effect with respect to a Tax assessment or
deficiency, nor has any request been made in writing for any such extension or
waiver.
(g)None of the Assets are subject to any Lien arising in connection with any
failure or alleged failure to pay any Tax, other than Permitted Liens.
(h)No Acquired Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) beginning after the Closing Date as a result of
45

--------------------------------------------------------------------------------



any: (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date filed or made on or prior to the Closing Date; (ii) “closing
agreement” as described in Code Section 7121 (or any corresponding or similar
provision of state, local or foreign income Tax law) executed on or prior to the
Closing Date; (iii) intercompany transaction or any excess loss account
described in Treasury Regulations under Code Section 1502 (or any corresponding
or similar provision of state, local or foreign income Tax law) entered into or
created on or prior to the Closing Date; (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; (v) cash method of
accounting or long-term contract method of accounting utilized prior to the
Closing Date; (vi) prepaid amount received on or prior to the Closing Date; or
(vii) election under Section 108(i) of the Code.
(i)No Acquired Company has constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.
(j)No Acquired Company is a party to or bound by any Tax allocation, sharing or
indemnity agreements, in each case other than commercial agreements entered into
in the Ordinary Course of Business, no significant purpose of which is related
to Taxes. No Acquired Company has any liability for the Taxes of any Person
(other than Taxes of Seller or its subsidiaries) under Treasury Regulations
Section 1.1502-6 (or any corresponding provisions of state, local or foreign Tax
Law), or as a transferee or successor, or by Contract or otherwise, in each case
other than pursuant to a commercial agreement entered into in the Ordinary
Course of Business, no significant purpose of which is related to Taxes.
(k)No Acquired Company has participated (within the meaning of Treasury
Regulations Section 1.6011-4(c)(3)) in any “listed transaction” within the
meaning of Treasury Regulations Section 1.6011‑4(b) (and all predecessor
regulations).
(l)The shares of Noden DAC do not derive, directly or indirectly, their value or
the greater part of their value from the assets specified in paragraphs (a) to
(c) of Section 980(2) of the Irish Taxes Consolidation Act 1997 (“TCA”) and are
not shares to which paragraph (e) of the said Section 980(2) of the TCA applies.


Section 4.16 Certain Contracts.


Section 4.16 of the Disclosure Schedule lists each of the following Contracts,
except for POA Contracts and Rebate Contracts, of the Acquired Companies,
excluding any Plans (such Contracts being “Material Contracts”):


46

--------------------------------------------------------------------------------



(a)all collective bargaining Contracts with any labor union or labor
organization applicable to employees of the Acquired Companies;
(b)all Contracts relating to Indebtedness;
(c)all Contracts that the Acquired Companies reasonably expect to result in
total annual payments to third parties by the Acquired Companies in excess of
$20,000 in 2020 or with total aggregate payments in excess of $50,000 during the
term of the Contract;
(d)all material Acquired Companies IP Agreements other than click-wrap or
shrink-wrap licenses or other licenses for software that are generally
commercially available;
(e)all Contracts that (i) limit or purport to limit the ability of any Acquired
Company or any of their Affiliates to compete in any line of business or with
any Person or in any geographic area or during any period of time, (ii) limit or
purport to limit the ability of any Acquired Company or any of their Affiliates
to hire or solicit any Person, or (iii) contain exclusivity obligations;
(f)any Contract under which any Acquired Company is subject to a “most favored
nation,” or similar pricing and delivery arrangements or that have a “cost
savings,” minimum volume commitment or any other similar performance or
financial goals, or involves the payment by any Acquired Company of amounts that
include “take or pay” requirements or output terms or similar pricing or
delivery arrangements;
(g)any Contract that grants any right of first refusal or right of first offer
or similar right that limits or purports to limit the ability of Seller or the
Acquired Companies, as applicable, to own, operate, sell, transfer, pledge or
otherwise dispose of any Assets or the Business;
(h)all partnership, joint venture or other similar Contracts relating to any of
the Acquired Companies or the Business;
(i)any Contract involving a sharing of revenues, profits, losses, costs, or
liabilities by the Acquired Companies with any other Person;
(j)any Contract granting a power of attorney with respect to the Acquired
Companies or the Business that is material to the operation of the Business or
ownership of the Assets (“POA Contracts”);
(k)all Contracts or series of related Contracts that relate(s) to the
disposition or acquisition of any business, capital stock or assets or
properties or any merger or business combination within the past four years,
(other than acquisitions or dispositions of supplies, inventory or products in
the Ordinary Course of Business);
(l)all Contracts that provide for the settlement of any Action or threatened
Action, (i) in each case involving (x) payments or consideration by any Acquired
Company in excess of $10,000 or (y) any injunctive or equitable relief, or (ii)
with any ongoing Liability of any Acquired Company;
(m)all Contracts with any Governmental Authority or any instrumentality of any
such Governmental Authority;
(n)all Contracts with (i) an officer or other employee of any Acquired Company
or (ii) a consultant or independent contractor pursuant to which
47

--------------------------------------------------------------------------------



any Acquired Company is or could become obligated to make payments in excess of
$3,000;
(o)all Contracts involving a change of control or retention bonus, “stay bonus”
or any similar arrangement or providing for the grant or acceleration of any
benefit payable to any employee or other individual service provider upon a
change of control;
(p)all Contracts providing for payment upon the severance of any employee or
other individual service provider;
(q)all Contracts pursuant to which any Acquired Company agrees to provide any
rebates or partial refunds to a third party (“Rebate Contracts”);
(r)all Real Property Leases;
(s)any Contract for distribution of Acquired Company Products; and
(t)all Contracts that are required to be listed in Section 4.22 of the
Disclosure Schedule.


Seller has delivered to Buyer true, correct and complete copies of all Material
Contracts. Except for such exceptions as have not and would not reasonably be
expected to have a material impact on the Business, (i) each Material Contract
is valid and binding on the Acquired Companies and, to the Knowledge of Seller,
the counterparties thereto, and is in full force and effect, (ii) upon
consummation of the transactions contemplated by this Agreement, except to the
extent that any consents set forth in Section 3.04 and Section 4.04 of the
Disclosure Schedule are not obtained, each Material Contract shall continue in
full force and effect in accordance with its terms without penalty or other
adverse consequence, (iii) each of the Acquired Companies, as applicable, and to
the Knowledge of Seller, each other party to the applicable Material Contract,
has performed, in all material respects, all their respective obligations
required to be performed under such Material Contract, (iv) the Acquired
Companies, and to the Knowledge of Seller, any of the other parties to the
applicable Material Contract, are not and are not reasonably expected to be in
material breach of, or material default under, any Material Contract, and (v)
neither the Acquired Companies nor any other party to any Material Contract has
requested any termination, amendment or modification to, or any waiver or
similar treatment under, any Material Contracts.


Section 4.17 Environmental Matters. The Acquired Companies are, and since
December 31, 2016 have been, in material compliance with all applicable
Environmental, Health and Safety Laws (which compliance includes, but is not
limited to, the possession of all Permits and other authorizations required
under applicable Environmental, Health and Safety Laws, and compliance with the
terms and conditions thereof) and neither Seller nor any of the Acquired
Companies has received any written communication, whether from a Governmental
Authority or other Person, alleging that the Acquired Companies are not in such
compliance, and there are no past or present actions, activities, circumstances,
conditions, or incidents that would reasonably be expected to prevent or
interfere with such compliance in the future.


(a)The Acquired Companies, the Assets and the Business are not subject to any
pending or, to the Knowledge of Seller, threatened Environmental Claim, nor has
Seller or any of the Acquired Companies received any written notice of material
Liability, violation, noncompliance, enforcement or investigation from any
Governmental Authority pursuant to Environmental, Health and Safety Laws that
remains pending or
48

--------------------------------------------------------------------------------



unresolved, and there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the Release of,
or exposure of any Person to, any Materials of Environmental Concern which could
reasonably be expected to give rise to an Environmental Claim or a material
Liability with respect to or affecting the Acquired Companies, the Business or,
to the Knowledge of Seller, the Assets or any of the properties and assets
(whether real, personal or mixed) formerly owned by the Acquired Companies or
their predecessors or formerly operated by the Acquired Companies or their
predecessors.
(b)Neither Seller nor any of the Acquired Companies has provided an indemnity
with respect to, expressly assumed or undertaken any Liability, including any
corrective, investigatory or remedial obligation of any other Person relating to
any Environmental, Health and Safety Laws.
(c)Neither Seller nor any of the Acquired Companies is required by any
Environmental, Health and Safety Law or by virtue of the transactions set forth
herein and contemplated hereby, or as a condition to the effectiveness of any
transactions contemplated hereby, (i) to perform a site assessment for Materials
of Environmental Concern, (ii) to remove or remediate Materials of Environmental
Concern, (iii) to give notice to or receive approval from any Governmental
Authority or other Person, (iv) to record or deliver to any Person any
disclosure document or statement pertaining to environmental matters, or (v) to
alter, modify, renew, change or update any Permit required under applicable
Environmental, Health and Safety Laws.


Section 4.18 Regulatory Matters.


(a)Except as would not have a material impact on the Business, (i) the Acquired
Companies are, and since December 31, 2016 have been, in compliance with all
Healthcare Laws applicable to the Acquired Companies and the Business, (ii) the
research, development, design, manufacture and testing of the Acquired Companies
Products by or on behalf of the Acquired Companies is being, and since December
31, 2016 have been, conducted in compliance with all applicable Healthcare Laws
and (iii) the Acquired Companies are, and since December 31, 2016 have been, in
compliance with all registration and listing requirements to the extent required
by applicable Healthcare Laws.
(b)Except as would not have a material impact on the Business, each of the
Acquired Companies (i) holds, and since December 31, 2016 have held, such
Permits necessary or advisable for the design, development, pre-clinical and
clinical testing of the Acquired Companies Products in any jurisdictions where
it currently conducts such activities with respect to each Acquired Company
Product (collectively, the “Acquired Companies Licenses”) and (ii) is, and since
December 31, 2016 has been, in compliance with all terms and conditions of any
Acquired Company License.
49

--------------------------------------------------------------------------------



(c)Since December 31, 2016, there have been no adverse regulatory Actions taken
(or, to the Knowledge of Seller, threatened) by any Governmental Authority with
respect to any of the Acquired Companies Products or any facilities where such
Acquired Companies Products are tested.
(d)The Acquired Companies are not, and since December 31, 2016 have not been,
the subject of any pending or, to the Knowledge of Seller, threatened
investigation regarding the Acquired Companies or the Acquired Companies
Products, by the FDA pursuant to its “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56 Fed. Reg.
46,191 (September 10, 1991) and any amendments thereto (“FDA Fraud Policy”), or
otherwise. Neither the Acquired Companies, nor, to the Knowledge of Seller, any
officer or employee of the Acquired Companies has made an untrue statement of
material fact to any Governmental Authority, or failed to disclose a material
fact required to be disclosed to any Governmental Authority, that, at the time
such disclosure was made, would reasonably be expected to provide a basis for
any Governmental Authority to invoke the FDA Fraud Policy or any similar policy
in any country. Neither the Acquired Companies nor, to the Knowledge of Seller,
any officer or employee of the Acquired Companies, has been convicted of any
crime for which such Person could be excluded from participating in the federal
health care programs under Section 1128 of the Social Security Act of 1935, as
amended, or any similar Law. The Acquired Companies have not received any
written notice that any of their employees is included on the List of Excluded
Individuals/Entities maintained by the Office of Inspector General of the United
States Department of Health and Human Services.


Section 4.19 Research, Development, Manufacturing and Marketing Rights.


Except as pursuant to any Material Contract set forth in Section 4.19 of the
Disclosure Schedule, the Acquired Companies have not granted rights pursuant to
any Contract to conduct research on, develop, manufacture, produce, assemble,
license, market, or sell their products (including the Acquired Companies
Products) to any other Person and are not prohibited by any Contract entered
into by the Acquired Companies from exclusively developing, manufacturing,
assembling, distributing, marketing or selling their products (including the
Acquired Companies Products). Since December 31, 2016, no product liability
claims have been received in writing by the Acquired Companies or Seller with
respect to any products of the Acquired Companies (including any Acquired
Companies Products) and, to the Knowledge of Seller, no such claims have been
threatened. There is no Governmental Order outstanding against the Acquired
Companies relating to product liability claims. Since December 31, 2016, the
Acquired Companies have not either voluntarily or involuntarily initiated,
conducted or issued, or caused to be initiated, conducted or issued, any recall,
field notification, field correction, market withdrawal or replacement, warning,
“dear doctor” letter, investigator notice, safety alert or other notice or
action relating to an alleged lack of safety, lack of efficacy, adulteration,
misbranding or lack of regulatory compliance of any Acquired Company Product.


50

--------------------------------------------------------------------------------



Section 4.20 Privacy and Data Security.


Seller has provided true and correct copies of all material privacy policies
adopted by the Acquired Companies in connection with the Business and currently
in effect. The Acquired Companies are in and have been in material compliance
with all applicable Privacy Laws since December 31, 2016. No personal
information handled by the Acquired Companies has been lost, inappropriately
accessed, misappropriated or misused. None of the Acquired Companies has
experienced a material breach or lapse in security since December 31, 2016.


Section 4.21 Insurance.


Section 4.21 of the Disclosure Schedule sets forth a true, correct and complete
list of all insurance policies currently maintained in favor of the Acquired
Companies, the Business or the Assets (collectively, the “Insurance Policies”).
Each Insurance Policy is in full force and effect and no Acquired Company has
received any written notice from any insurer under any Insurance Policy
terminating, canceling, revoking or amending any such policy. Each Acquired
Company is in material compliance with the terms of all Insurance Policies held
by such Acquired Company. All premiums on any Insurance Policies due and payable
as of the date hereof have been paid. There is no material claim by any Acquired
Company pending under any Insurance Policies as to which coverage has been
questioned, denied, or disputed by the issuers or underwriters of such policies.
The Insurance Policies are of the type and in amounts adequate to insure against
the risks to which the Acquired Companies, the Business and the Assets are
normally exposed.


Section 4.22 Related Persons Transactions.


Except as disclosed in Section 4.22 of the Disclosure Schedule, no Related
Person of the Acquired Companies or the Seller (a) is a party to any Contract
between any of the Acquired Companies (or that otherwise relates to the
Business), on the one hand, and such Related Person, on the other hand, (b) has
an obligation to any of the Acquired Companies for borrowed money or any accrued
interest or prepayment premiums related thereto or (c) holds of record or
beneficially owns, directly or indirectly, any securities of any Person that has
a has a landlord-tenant, vendor, distributor, customer, service provider,
consulting, creditor, supplier, licensee, licensor, competitor, representative
or other business relationship with any of the Acquired Companies (or the
Business). No Acquired Company has paid any dividend or distribution or made any
other payment to any Related Person from and after the Reference Statement Date.


Section 4.23 Inventory.


All Inventory, whether or not reflected in the Financial Statements, consists of
a quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete, damaged, defective or slow-moving items that have been
written off or written down to the extent required by GAAP. All such Inventory
is owned by the Acquired Companies free and clear of all Liens (other than
Permitted Liens). The quantities of each item of Inventory are consistent in all
material respects with the operation of the Business in the Ordinary Course of
Business over similar periods in the past and are reasonable in the present
circumstances of the Acquired Companies. The balance of active pharmaceutical
ingredient aliskiren (API)
51

--------------------------------------------------------------------------------



(including finished goods) due to be supplied by Novartis as of the date hereof
pursuant to the terms of the Novartis Supply Agreement, as amended by the
Novartis Letter, is not less than 16.7 tonnes.


Section 4.24 Sufficiency of Assets.


The Assets transferring by virtue of the purchase of the Shares constitute all
that is material or necessary to operate the Business in the Ordinary Course of
Business. No Acquired Company requires any support services from any Person in
order for such Acquired Company to conduct the Business in the Ordinary Course
of Business. Each Acquired Company (a) owns good, valid and marketable title,
free and clear of all Liens (other than Permitted Liens), to all of its Assets,
and (b) is not obligated under any Contract, or subject to any restriction, that
presently materially impairs, has materially impaired, or would in the future
materially impair each such Acquired Company’s right, title or interest in or to
any of its respective Assets. The Acquired Companies do not have any Assets or
Liabilities that do not relate to the Business.

Section 4.25 Bank Accounts. Section 4.25 of the Disclosure Schedule sets forth a
true, complete and accurate list of the names and locations of all banks and
other financial institutions and depositories at which the Acquired Companies
maintains accounts of any type (including lock-box accounts) or safe deposit
boxes, the account number of each such account, the type of account, the number
of each such safe deposit box and the current authorized signatory or
signatories on each such account or safe deposit box and the names of all
Persons authorized to draw on, or who otherwise have access to, such accounts or
such safety deposit boxes.


Section 4.26 Minimum Closing Cash. The Acquired Companies have Cash and Cash
Equivalents at least equal to the Minimum Closing Cash.


Section 4.27 Brokers.


Other than Torreya Partners, no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Acquired Companies.



ARTICLE VI.


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Closing Date (except as to such representations and warranties that address
matters as of a particular date, which are given only as of such date) the
following:


Section 5.01 Organization and Authority of Buyer.


Buyer is a private limited company duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization and has all
necessary limited company power and authority to enter into this Agreement and
the applicable Ancillary Agreements, to carry out its obligations hereunder and
thereunder and to consummate the transactions
52

--------------------------------------------------------------------------------



contemplated hereby and thereby. Buyer is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so
licensed, qualified or in good standing would not adversely affect the ability
of Buyer to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement and the applicable Ancillary Agreements. The
execution and delivery of this Agreement and the applicable Ancillary Agreements
by Buyer, the performance by Buyer of its obligations hereunder and thereunder
and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of Buyer.
This Agreement has been, and all applicable Ancillary Agreements will be, duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by Seller or the applicable counterparty thereto) this Agreement and
the applicable Ancillary Agreements constitute the legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms,
subject as to enforcement, to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and (ii) general principles of equity.


Section 5.02 No Conflict.


Assuming that all consents, approvals, authorizations and other actions
described in Section 5.03 have been obtained and all filings and notifications
described therein made, the execution, delivery and performance of this
Agreement and the applicable Ancillary Agreements by Buyer do not and will not
(a) violate, conflict with or result in the breach of the Organizational
Documents of Buyer, (b) conflict with or violate any Law or Governmental Order
applicable to Buyer or its assets, properties or businesses or (c) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, lease, sublease, license, permit, franchise or
other Contract to which Buyer is a party, except, in the case of clauses (b) and
(c), as would not materially and adversely affect the ability of Buyer to carry
out its obligations under, and to consummate the transactions contemplated by,
this Agreement or the applicable Ancillary Agreements.


Section 5.03 Governmental Consents and Approvals.


The execution, delivery and performance of this Agreement and the applicable
Ancillary Agreements by Buyer do not and will not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
Governmental Authority, except as described in Section 5.03 of the Disclosure
Schedule.


Section 5.04 Investment Purpose.


Buyer is acquiring the Shares solely for the purpose of investment and not with
a view to, or for offer or sale in connection with, any distribution thereof
other than in compliance with all applicable Laws, including United States
federal securities laws. Buyer agrees that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and any applicable state
securities laws, except
53

--------------------------------------------------------------------------------



pursuant to an exemption from such registration under the Securities Act and
such Laws. Buyer is able to bear the economic risk of holding the Shares for an
indefinite period (including total loss of its investment), and (either alone or
together with its advisors) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risk of
its investment.


Section 5.05 Sufficient Funds.


At the Closing, Buyer will have sufficient cash, available lines of credit or
other sources of funds immediately available to it, without requiring the prior
consent, approval or other discretionary action of any third party, to
consummate the transactions contemplated hereby, including the payment of: (i)
the Purchase Price required under Section 2.05(a), and (ii) all fees and
expenses to be paid by Buyer in connection with the transactions contemplated
hereby (collectively, the “Transaction Payments”). Buyer has delivered to Seller
a true and complete copy of: (i) an executed Senior Facilities Agreement, dated
as of the date hereof and attached hereto as Exhibit E (as in effect on the date
hereof, the “Senior Facilities Agreement”), from Metric MTS III Sàrl, a limited
liability company (société à responsabilité limitée) incorporated in Luxembourg
with registered number B244305 (the “Lender”) pursuant to which, upon the terms
and subject to the conditions set forth therein, the Lender has committed to
lend the amounts set forth therein (the “Debt Financing”) and (ii) an executed
equity commitment letter, dated as of the date hereof and attached hereto as
Exhibit F (the “Equity Commitment Letter” and, together with the Senior
Facilities Agreement, the “Commitment Letters”), from the Investor pursuant to
which, upon the terms and subject to the conditions set forth therein, the
Investor has committed to invest the amounts set forth therein (the “Equity
Financing” and, together with the Debt Financing, the “Financing”). The
Commitment Letters are in full force and effect and have not been withdrawn,
rescinded or terminated, or otherwise amended, supplemented or modified in any
respect. The Commitment Letters, in the forms so delivered, are legal, valid,
binding and enforceable obligations of Buyer and the Investor and the Lender, as
applicable (subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity). Buyer expressly acknowledges that Buyer’s
ability to obtain financing (including the Financing) is not a condition to the
obligations of Buyer hereunder. Neither Buyer nor any of its Affiliates has
entered into any agreement, side letter or other arrangement relating to the
financing of the Transaction Payments or transactions contemplated by this
Agreement, other than as set forth in the Commitment Letters and the fee letters
related thereto. No event has occurred which, with or without notice, lapse of
time or both, would constitute a breach or default on the part of Buyer or the
Investor or Lender, as applicable, under any of the Commitment Letters. Buyer
has no reason to believe that it or any other party thereto will be unable to
satisfy on a timely basis any term of the Commitment Letters. The proceeds of
the Financing will be sufficient to consummate the transactions contemplated
hereby, including the making of all Transaction Payments. Buyer has fully paid
(or caused to be paid) any and all commitment fees and other amounts that are
due and payable on or prior to the date of this Agreement in connection with the
Financing. There are no conditions precedent or other contingencies related to
the funding of the full amount of the Financing, other than the Financing
Conditions. The only conditions precedent or other contingencies relating to the
funding of the Debt Financing on the Closing Date that will be included in the
Debt Financing Documents shall be the Financing Conditions contained in the
Senior Facilities Agreement. Buyer has no reason to believe that (i) any of the
Financing
54

--------------------------------------------------------------------------------



Conditions will not be satisfied or (ii) the Financing will not be made
available to Buyer on the Closing Date.


Section 5.06 Limited Guarantee. Concurrently with the execution of this
Agreement, Buyer has delivered to Seller the Limited Guarantee of the Investor,
dated as of the date hereof, in favor of Seller. The Limited Guarantee is in
full force and effect and is a valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms. As of the date of
this Agreement, no event has occurred which, with or without notice, lapse of
time or both, would or would reasonably be expected to constitute a default on
the part of the Investor under the Limited Guarantee.


Section 5.07 Litigation.


No Action by or against Buyer is pending or, to the best of Buyer’s knowledge,
threatened, which could affect the legality, validity or enforceability of this
Agreement or the consummation of the transactions contemplated hereby or
thereby.


Section 5.08 Qualification.


Buyer is legally, financially and otherwise qualified to acquire the Shares and
to own the Acquired Companies and to control and operate the Business, and there
are no facts that would, under existing Laws, disqualify Buyer as the transferee
of the Shares.


Section 5.09 Brokers.


Except for Alvarium Capital Partners, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Buyer.


Section 5.10 Independent Investigation.


Buyer acknowledges that it has conducted its own independent investigation,
review and analysis of the business, operations, Assets, Liabilities, results of
operations, financial condition, and prospects of the Business, which
investigation, review and analysis was done by Buyer and its Affiliates and
representatives. Buyer has had an opportunity to discuss the Business,
management, operations and finances of the Acquired Companies with its officers,
directors, employees, agents, representatives and Affiliates, and has had an
opportunity to inspect the facilities of the Acquired Companies. In making its
decision to execute and deliver this Agreement, and to consummate the
transactions contemplated by this Agreement, Buyer has relied solely upon the
specific representations and warranties of Seller and the Acquired Companies set
forth in Article III and Article IV, the Disclosure Schedules and the
aforementioned investigation, review and analysis and not on any factual
representations or opinions of Seller, the Acquired Companies or their
respective representatives. Buyer has entered into the transactions contemplated
by this Agreement with the understanding, acknowledgement and agreement that no
representations or warranties, other than as set forth in Article III and
Article IV, express or implied, are made with respect to any projection or
forecast
55

--------------------------------------------------------------------------------



regarding future results or activities or the probable success or future
profitability of the Acquired Companies.



ARTICLE VI.


ADDITIONAL AGREEMENTS


Section 6.01 Conduct of Business Prior to the Closing.


Seller covenants and agrees that, except as described in Section 6.01 of the
Disclosure Schedule or as otherwise expressly required or expressly permitted by
this Agreement between the date hereof and the earlier of the Closing or the
termination of this Agreement pursuant to Article X, Seller shall use its
reasonable best efforts to cause the Acquired Companies to (a) conduct the
Business in the Ordinary Course of Business in all material respects and (b)
preserve intact in all material respects the material relationships and Assets
of the Business. Except as described in Section 6.01 of the Disclosure Schedule,
Seller covenants and agrees that, between the date hereof and the earlier of the
Closing or the termination of this Agreement pursuant to Article X, without the
prior written consent of Buyer, Seller shall use its reasonable best efforts to
cause the Acquired Companies to not:


(a)authorize for issuance, issue, sell, transfer, assign, repurchase, redeem or
otherwise reacquire (i) any equity securities of the Acquired Companies or any
equity securities convertible thereto or any right to acquire any equity
securities of the Acquired Companies, including any options, warrants, rights of
conversion or other rights, agreements or commitments obligating the Acquired
Companies to issue, deliver, sell, transfer, repurchase or redeem any capital
stock or issued shares of the Acquired Companies;
(b)amend or restate its Organizational Documents;
(c)(i) enter into, adopt, amend or terminate in a material respect any Plan,
(ii) grant, amend or terminate any awards thereunder, or (iii) fund any payments
or benefits that are payable or to be provided under any Plan, except (x) as
required by Law or the terms of the applicable Plan existing on the date of this
Agreement; or (y) pursuant to any agreements existing on the date of this
Agreement;
(d)change any method of accounting or accounting practice or policy used by it,
other than such changes required by GAAP;
(e)except in the Ordinary Course of Business, incur any Indebtedness for
borrowed money or create any Lien on any Asset (whether tangible or intangible)
of the Acquired Companies, other than (i) Permitted Liens, (ii) and (ii) Liens
with respect to an existing line of credit held by the Acquired Companies as of
the date hereof to the extent included in the calculation of Closing
Indebtedness and fully paid off and discharged on or prior to Closing;
(f)sell, assign, transfer, lease, license or otherwise dispose of any of the
material Assets of the Acquired Companies except for sale of Inventory in the
Ordinary Course of Business;
56

--------------------------------------------------------------------------------



(g)acquire (by merger, consolidation or combination, or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof;
(h)enter into any Contract that if entered into prior to the date hereof, would
be deemed a Material Contract or modify, amend, violate, supplement, in any
material respect, or extend, renew, transfer or terminate any Material Contract
or waive, release or assign any rights or claims thereto or thereunder;
(i)waive, release, assign, settle or compromise any material Action;
(j)settle or compromise any material Tax Contest, consent to any extension or
waiver of any limitation period with respect to any material claim or assessment
for Taxes, or make, change or revoke any material Tax election;
(k) (i) materially increase the compensation or benefits of any employee or
other individual service provider, (ii) accelerate the vesting or payment of any
compensation or benefits of any employee or other individual service provider,
(iii) terminate without “cause” any employee or other individual service
provider, (iv) hire or engage any new employee or other individual service
provider, or (v) made any loan to any employee or other current or former
individual service provider (other than advancement of expenses in the Ordinary
Course of Business);
(l)enter into, amend or terminate any collective bargaining agreement or other
agreement with a labor union or labor organization or any material employment,
retention or change in control Contract with any employee that is not terminable
at will; or
(m)agree to take any of the actions specified in Section 6.01(a) through Section
6.01(l).


Section 6.02 Access to Information.


(a)From the date hereof until the earlier of the Closing or the termination of
this Agreement pursuant to Article X, upon advance reasonable notice, Seller and
its officers, directors, employees, agents, representatives, accountants and
counsel shall afford Buyer and its authorized representatives reasonable access
to the offices, properties, employees and books and records of the Acquired
Companies; provided, however, that any such access shall be conducted during
normal business hours, under the supervision of the Acquired Companies’
personnel and in such a manner as not to interfere with the normal operations of
the Business. Notwithstanding anything to the contrary in this Agreement, the
Acquired Companies and Seller shall not be required to disclose any information
to Buyer if such disclosure would, in Seller’s sole and absolute discretion, (i)
cause significant competitive harm to the Business if the transactions
contemplated hereby are not consummated, (ii) jeopardize any attorney-client or
other legal privilege, or (iii) contravene any applicable Law (including, but
not limited to, any Antitrust Laws), fiduciary duty or agreement; provided,
however, that Seller shall provide prompt notice of
57

--------------------------------------------------------------------------------



such access restriction to Buyer and shall use its commercially reasonable
efforts to communicate the applicable information in a way that would not
jeopardize any attorney-client or other legal privilege or contravene any
applicable Law, whether through establishment of a “clean room” or otherwise.
(b)Nothing provided to Buyer pursuant to Section 6.02(a) shall in any way amend
or diminish Buyer’s obligations under the non-disclosure agreement between
Seller and Buyer dated as of March 31, 2020 (the “Non-Disclosure Agreement”).
Buyer acknowledges and agrees that any information provided to Buyer pursuant to
Section 6.02(a) or otherwise by Seller, the Acquired Companies or any officer,
director, employee, agent, representative, accountant or counsel thereof shall
be subject to the terms and conditions of the Non-Disclosure Agreement. The
terms of the Non-Disclosure Agreement are hereby incorporated herein by
reference and shall continue in full force and effect until the Closing, at
which time such Non-Disclosure Agreement and the obligations of Buyer under this
Section 6.02(b) shall terminate; provided, however, that the Non-Disclosure
Agreement shall terminate only in respect of that portion of the information
furnished to Buyer relating to the Acquired Companies. If this Agreement is, for
any reason, terminated prior to the Closing, the Non-Disclosure Agreement shall
nonetheless continue in full force and effect.
(c)Without limiting the obligations of Seller set forth in Section 6.02(a) and
Section 6.02(b) above, from and after the date hereof, Seller shall, and shall
cause the Acquired Companies to, use commercially reasonable efforts to grant
Buyer and its advisors and its potential providers of Debt Financing (and their
respective advisors) customary assistance and cooperation that is reasonably
requested by Buyer in connection with its Debt Financing including by providing
Buyer and potential providers of the Debt Financing with such documents and
information as is reasonably requested by Buyer and its potential providers of
Debt Financing to conduct any know-your client process reasonably required in
respect of the Acquired Companies; and facilitating the structuring and
preparation of a collateral package in connection with the Debt Financing.


Section 6.03 [Reserved.]


Section 6.04 Notifications.


From the date hereof until the earlier of the Closing or the termination of this
Agreement pursuant to Article X, each party hereto shall promptly notify the
other party in writing of any fact, change, condition, circumstance or
occurrence or nonoccurrence of any event of which it is aware that will or is
reasonably likely to result in any of the conditions set forth in Article VII of
this Agreement becoming incapable of being satisfied.


Section 6.05 Contact with Clients and Suppliers.


58

--------------------------------------------------------------------------------



Prior to the Closing, Buyer and Buyer’s representatives will contact and
communicate with the employees, clients, suppliers and other business relations
of Seller and the Acquired Companies in connection with the transactions
contemplated hereby only with the prior written consent of Seller, not to be
unreasonably withheld, conditioned or delayed.


Section 6.06 Intercompany Debt, Contracts and Accounts.


(a)Immediately prior to the Closing, Seller shall, and shall cause its
subsidiaries to, (i) terminate, effective as of the Closing Date, all Contracts
between Seller or any of its subsidiaries (other than the Acquired Companies),
on the one hand, and any Acquired Companies, on the other hand, and (ii) cause
each of the Acquired Companies to be released from all covenants, agreements,
claims and liabilities under any such Contracts.
(b)All intercompany receivables, payables and loans between Seller or any of its
subsidiaries (other than the Acquired Companies), on the one hand, and any
Acquired Company, on the other hand, (“Intercompany Amounts”) that are expressly
contemplated as being capitalized in accordance with the Intercompany
Recapitalization, details of which are set forth in Schedule C, prior to
Closing, shall be fully released and discharged with no obligations or
liabilities with respect thereto surviving the Closing. Any Intercompany Amounts
not capitalized in accordance with the Intercompany Recapitalization shall be
treated as Indebtedness, including the Noden USA Payable.


Section 6.07 Financing.


Buyer shall take, or cause to be taken, all actions and do, or cause to be done,
all things necessary or advisable to arrange the Financing as promptly as
practicable following the date of this Agreement and to consummate the Financing
on the Closing Date. Such actions shall include, but not be limited to, the
following: (i) maintaining in effect the Commitment Letters, (ii) causing the
Equity Financing to be consummated upon satisfaction of the applicable Financing
Conditions, (iii) satisfying on a timely basis all Financing Conditions, (iv)
negotiating, executing and delivering Debt Financing Documents that reflect the
terms contained in the Senior Facilities Agreement or on such other terms
acceptable to Buyer and its financings sources, and (v) drawing the full amount
of the Financing, in the event that the conditions set forth in Section 7.02 and
the Financing Conditions have been satisfied or, upon funding would be
satisfied. Buyer shall give Seller prompt notice of any breach or threated or
anticipated breach by any party to the Debt Financing Document of which Buyer or
its Affiliates becomes aware. Without limiting Buyer’s other obligations under
this Section 6.07, if a Financing Failure Event occurs Buyer shall (a)
immediately notify Seller of such Financing Failure Event and the reasons
therefore, (b) use commercially reasonable efforts to obtain alternative
financing from alternative financing sources (on terms as favorable to Buyer as
are reasonably available at such time), in an amount sufficient to make the
Transaction Payments and consummate the transactions contemplated by this
Agreement, as promptly as practicable following the occurrence of such event,
and (c) obtain, and when obtained, provide the Seller with a copy of, a new
financing commitment, provided that such replacement financing commitments shall
not have any terms or conditions which are more onerous on Buyer than those
contained in the Debt Financing
59

--------------------------------------------------------------------------------



Documents and which would reasonably be expected to restrict, prevent or delay
Buyer’s ability to perform its payment obligations contemplated by this
Agreement. Neither Buyer nor any of its Affiliates shall amend, modify,
supplement, restate, assign, substitute or replace any of the Commitment Letters
or any Debt Financing Document (except for substitutions and replacements
pursuant to, and subject to the limitations set forth in, the immediately
preceding sentence) if it would adversely affect the availability of (or
conditions to) funding thereunder or Buyer’s ability to pay the Purchase Price
or meet its obligations under this Agreement. Buyer shall not consent to any
assignment of rights or obligations under the Senior Facilities Agreement
without the prior written approval of Seller, such approval not to be
unreasonably withheld, delayed or conditioned. Buyer shall consult with and keep
Seller informed in reasonable detail of the status of its efforts to arrange the
Financing. Upon the reasonable request of Seller, Buyer will confirm (x) with
its financing sources their intent and ability to perform, and the availability
of the Financing, under the Commitment Letters, subject only to satisfaction or
waiver of the Financing Conditions, and (y) that neither it nor its financing
sources are aware of any event or condition that could reasonably be expected to
result in the failure of a Financing Condition.


Section 6.08 Post-Closing Access to Information.


For a period of three (3) years after the Closing Date, upon advance reasonable
notice, Buyer shall, and shall cause its officers, directors, employees, agents,
representatives, accountants and counsel to, afford Seller and its authorized
representatives reasonable access to the books and records (including applicable
electronic copies) of the Acquired Companies, at Seller’s sole expense, for the
purpose of assisting Seller with its financial reporting obligations under the
rules of the Securities and Exchange Commission and its preparation of any Tax
Returns; provided, however, that any such access shall be conducted during
normal business hours, under the supervision of the Acquired Companies’
personnel and in such a manner as not to interfere with the normal operations of
the Business. Notwithstanding anything to the contrary in this Agreement, the
Acquired Companies and Buyer shall not be required to disclose any information
to Seller if such disclosure would (i) contravene any applicable Law (including,
but not limited to, any Antitrust Laws), (ii) be a breach of any fiduciary duty
or agreement, or (iii) jeopardize any attorney-client or other legal privilege;
provided, however, that Buyer shall provide prompt notice of such access
restriction to Seller and shall use its commercially reasonable efforts to
communicate the applicable information in a way that would not contravene any
applicable Law, breach any fiduciary duty or agreement or jeopardize any
attorney-client or other legal privilege, whether through establishment of a
“clean room” or otherwise. Notwithstanding anything to the contrary in this
Section 6.08, no such access or disclosure of any information shall be required
for a purpose related to an Action or a potential Action against Buyer, the
Acquired Companies or any of their respective Affiliates or as long as there is
any Action pending between the parties to this Agreement or any of their
respective Affiliates.


Section 6.09 Lease Guarantees.


Prior to the Closing and after the Closing, Buyer shall use commercially
reasonable efforts to assist Seller in removing the Seller Lease Guarantees in
the event that the Irish Landlord disputes the Irish Buyer Lease Guarantees, it
being understood that such efforts shall
60

--------------------------------------------------------------------------------



not require Buyer to incur any out-of-pocket expenses or pay additional amounts
to the Irish Landlord.


Section 6.10 Disclaimer.


BUYER AND SELLER AGREE THAT (A) EXCEPT AS SET FORTH IN ARTICLE III AND ARTICLE
IV NONE OF THE ACQUIRED COMPANIES, SELLER, THEIR RESPECTIVE AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE
MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
WITH RESPECT TO THE ACQUIRED COMPANIES, THE SHARES, THE ASSETS OR THE BUSINESS,
INCLUDING WITH RESPECT TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, (II) THE OPERATION OF THE BUSINESS BY BUYER AFTER THE CLOSING OR (III)
THE PROBABLE SUCCESS OR PROFITABILITY OF THE ACQUIRED COMPANIES OR THE BUSINESS
AFTER THE CLOSING, AND (B) OTHER THAN THE INDEMNIFICATION OBLIGATIONS OF SELLER
SET FORTH IN ARTICLE IX, OR EXCEPT FOR FRAUD, NONE OF SELLER, ITS AFFILIATES, OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES WILL
HAVE OR BE SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION TO BUYER OR TO
ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION TO BUYER, ITS AFFILIATES OR
REPRESENTATIVES OF, OR BUYER’S USE OF, ANY INFORMATION RELATING TO THE ACQUIRED
COMPANIES, THE BUSINESS OR THE ASSETS AND ANY INFORMATION, DOCUMENTS OR
MATERIALS MADE AVAILABLE TO BUYER, WHETHER ORALLY OR IN WRITING, IN ANY “DATA
ROOM” (INCLUDING ANY “VIRTUAL DATA ROOM”), MANAGEMENT PRESENTATIONS, FUNCTIONAL
“BREAK-OUT” DISCUSSIONS, RESPONSES TO QUESTIONS SUBMITTED ON BEHALF OF BUYER OR
IN ANY OTHER FORM IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT IN THE CASE OF FRAUD, ANY
SUCH OTHER REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED BY THE
ACQUIRED COMPANIES AND SELLER.


Section 6.11 Further Action.


The parties hereto shall use all commercially reasonable efforts to take, or
cause to be taken, all appropriate action, to do or cause to be done all things
necessary, proper or advisable under applicable Law, and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and consummate and make effective the transactions
contemplated by this Agreement.


Section 6.12 Non Solicitation; Non-Competition.


(a)Seller agrees that, from the date hereof through the earlier of the Closing
or the termination of this Agreement, Seller shall not, and shall direct its
directors, officers, employees, investment bankers, attorneys, accountants,
advisors and other representatives (collectively, “Seller Representatives”)
61

--------------------------------------------------------------------------------



not to, directly or indirectly, (i) initiate, solicit, knowingly encourage or
facilitate any inquiries, proposals or offers with respect to, or the making or
completion of, an Alternative Proposal or any inquiry, proposal or offer that is
reasonably likely to lead to an Alternative Proposal; (ii) engage, continue or
participate in any negotiations concerning, or provide or cause to be provided
any non-public information or data relating to the Acquired Companies or the
Business or Assets in connection with, or have any discussions (other than to
state that they are not permitted to have discussions and to refer to this
Agreement) with any Person relating to, or that is reasonably likely to lead to,
an Alternative Proposal; (iii) approve, endorse or recommend, or propose
publicly to approve, endorse or recommend, any Alternative Proposal; (iv)
execute or enter into, any letter of intent, agreement in principle, merger
agreement, acquisition agreement, option agreement or other similar agreement
relating to any Alternative Proposal; or (v) resolve to propose or agree to do
any of the foregoing. Seller shall immediately cease all discussions with
respect to any Alternative Proposal upon execution of this Agreement, shut down
any data room access to any Person other than Buyer and its Affiliates and
require that any Person other than Buyer and its Affiliates who has received any
non-public information or data relating to the Acquired Companies or the
Business or Assets in connection with an Alternative Proposal immediately
returns or destroys such information. Any violation of the provisions of this
Section 6.12 by Seller Representatives shall constitute a breach of this
Agreement by Seller.
(b)Following the Closing, for a period of three (3) years, Seller shall not, and
shall cause its Affiliates (other than the Acquired Companies) not to, in the
Restricted Territory, directly or indirectly engage in the development,
commercialization, manufacture, in-license, marketing or sale of any products
substantially similar to the Acquired Companies Products (the “Restricted
Activity”) or facilitate any Restricted Activity. For purposes of Section 6.12,
the “Restricted Territory” means all territories in which the Acquired Companies
conduct, or have made an investment with a view to conduct, the Business as of
the date of this Agreement. In addition to the foregoing obligations, for a
period of two (2) years following the Closing, Seller shall not, and shall cause
its Affiliates not to, directly or indirectly, hire or attempt to hire, solicit,
induce, recruit or knowingly encourage any employee of the Acquired Companies,
Seller or their respective Affiliates (collectively, “Buyer Employees”) to
terminate his or her employment relationship with Buyer or its Affiliates
(including the Acquired Companies) in order to work for any other Person or
otherwise; provided, however, the foregoing obligation shall not include a
general solicitation through public advertisement that is not targeted at any
Buyer Employee provided that the hiring of any Buyer Employee as a result of
such general solicitation shall be prohibited.

Section 6.13 Confidentiality. All confidential information relating to Acquired
Companies, the Business or Assets of which Seller or any of its Affiliates
(other than the Acquired Companies)
62

--------------------------------------------------------------------------------



are aware as a result of their ownership of, employment or other involvement
with Acquired Companies before or after Closing shall be treated as the sole
property of Buyer, and Seller shall keep confidential all of such information.
Seller and Buyer agree to maintain, and to cause their respective Affiliates and
representatives to maintain, the confidentiality of the terms and conditions of
this Agreement and the Ancillary Agreements except to the extent disclosed in
any press release permitted by Section 11.03. The provisions of this Section
6.13 shall not apply to particular conditions or terms of the above referenced
documents (i) if the party seeking to make such disclosure shall have obtained
the prior written consent of the other party to the disclosure of such
conditions or terms, (ii) that are required to be disclosed during the course of
any proceedings which may be brought by either party related to the provisions
of any of the above referenced documents, (iii) that are or become generally
available to the public other than as a result of actions taken by the party
seeking to make such disclosure or its representatives, or (iv) that are
required to be disclosed pursuant to and in accordance with any Law applicable
to the party seeking to make such disclosure. Notwithstanding the foregoing, if
a party is requested or required (by oral questions, interrogatories, requests
for information or document subpoena, civil investigative demand or similar
process) to disclose any of the above-referenced documents or information, such
party will, to the extent legally permissible, promptly notify the other party
of such request so that such other party may seek an appropriate protective
order, at its sole expense, or waive compliance with the provisions hereof. If,
in the absence of a protective order or the receipt of a waiver hereunder, a
party is nonetheless, in the opinion of its counsel, under an obligation to
disclose any terms or conditions of the above-referenced documents or any
confidential information to any Governmental Authority or else stand liable for
contempt or suffer other censure or penalty, such party may disclose such
information to such Governmental Authority without liability hereunder.


Section 6.14 Release of Claims. Effective as of the Closing, Seller, on behalf
of itself and each of its Related Persons hereby releases and forever discharges
Buyer, each Acquired Company, and each of their respective individual, joint or
mutual, past, present and future representatives, Affiliates, directors,
officers, key employees, legal advisors, accountants and other agents and
advisors, successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all Claims that Seller or any Related Persons now
have, have ever had or may hereafter have against the respective Releasees and
from any and all obligations, contracts, debts, liabilities and obligations
(whether absolute or contingent, asserted or unasserted, known or unknown,
primary or secondary, direct or indirect, and whether or not accrued) that any
Releasee now has, has ever had or may hereafter have in favor of Seller or any
of the Related Persons, in each case to the extent arising out of or relating to
Seller’s ownership and operation of the Acquired Companies, the Business or the
Assets, in each case, arising contemporaneously with or before the Closing Date
or on account of or arising out of any matter, cause or event occurring
contemporaneously with or before the Closing Date, including any rights to
indemnification or reimbursement from any Acquired Company, whether pursuant to
their respective Organizational Documents, Contracts or otherwise and whether or
not relating to Claims pending on, or asserted after, the Closing Date (in each
case other than any obligations of Buyer arising under this Agreement or any
Ancillary Agreements) (collectively, the “Released Claims”). Seller hereby
irrevocably covenants to (and to cause its Related Persons to) refrain from,
directly or indirectly, asserting any Claim or commencing, instituting or
causing to be commenced, any Action of any kind against any Releasee, based upon
any Released Claim. Notwithstanding anything to the contrary in this Section
6.14, the Released Claims shall not include, and the foregoing release
63

--------------------------------------------------------------------------------



and discharge shall not apply to (i) any rights or Claims of Seller and any
Related Persons under this Agreement or any Ancillary Agreement, and (ii) any
Claims under and arising out of any Contract entered into between Seller or any
Related Person and any Releasee at or after the Closing, subject to the terms
and conditions thereof.


Section 6.15 Post-Closing Obligation of Buyer. Buyer shall take, or cause to be
taken, all appropriate action to cause the Summary Approval Procedure to be
undertaken by the Board of Directors of Noden DAC prior to the taking of any
actions by any party hereto pursuant to or as contemplated by this Agreement
which shall, or may, constitute unlawful financial assistance for the purposes
of Section 82 of the Companies Act, and all of the parties hereto acknowledge
and agree that any such actions shall not be performed until such Section 82
Requirements have been met and the Summary Approval Procedure has been
undertaken.


Section 6.16 Minimum Closing Cash. Seller shall take all actions necessary in
order for the Acquired Companies to have Cash and Cash Equivalents at least
equal to the Minimum Closing Cash at Closing.



ARTICLE VII.


CONDITIONS TO CLOSING


Section 7.01 Conditions to Obligations of Seller.


The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:


(a)Representations, Warranties and Covenants. (i) The representations and
warranties of Buyer contained in this Agreement (A) that are not qualified as to
“materiality” shall be true and correct in all material respects as of the
Closing, and (B) that are qualified as to “materiality” shall be true and
correct in all respects as of the Closing, except to the extent such
representations and warranties referred to in the preceding clauses (A) and (B)
are made as of a date other than the date hereof, in which case such
representations and warranties shall be true and correct in all material
respects or true and correct in all respects, as the case may be, as of such
other date, and (ii) the covenants and agreements contained in this Agreement to
be complied with by Buyer on or before the Closing shall have been complied with
in all material respects;
(b)No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order that has the effect of making
the transactions contemplated by this Agreement illegal or otherwise restraining
or prohibiting the consummation of such transactions; and
(c)Novartis Letter. The Novartis Letter shall not have been rescinded or revoked
and there shall not have otherwise been any Material Amendment.


64

--------------------------------------------------------------------------------



Section 7.02 Conditions to Obligations of Buyer.


The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:


(a)Representations, Warranties and Covenants. (i) The Fundamental
Representations and the representation and warranty set forth in Section 4.26
shall be true and correct in all respects without giving effect to materiality
or Material Adverse Effect qualifications contained therein, other than de
minimis and non-substantive exceptions or inaccuracies with respect to the
first, third and fourth sentences of Section 4.01(a), the last sentence of
Section 4.01(i), and Section 4.26 (for purposes of Section 4.26, “de minimis and
non-substantive” means $50,000) (ii) other representations and warranties of
Seller contained in this Agreement (A) that are not qualified as to
“materiality” shall be true and correct in all material respects as of the
Closing, and (B) that are qualified as to “materiality” shall be true and
correct in all respects as of the Closing, except to the extent such
representations and warranties referred to in the preceding clauses (A) and (B)
are made as of a date other than the date hereof, in which case such
representations and warranties shall be true and correct in all material
respects or true and correct, as the case may be, as of such other date, and
(iii) the covenants and agreements contained in this Agreement to be complied
with by Seller at or before the Closing shall have been complied with in all
material respects;
(b)No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order that has the effect of making
the transactions contemplated by this Agreement illegal or otherwise restraining
or prohibiting the consummation of such transactions;
(c)Novartis Letter. The Novartis Letter shall not have been rescinded or revoked
and there shall not have otherwise been any Material Amendment; and
(d)No Material Adverse Effect. Since the date hereof there shall not have
occurred a Material Adverse Effect.



ARTICLE VIII.


TAX MATTERS


Section 8.01 Tax Returns.


(a)Buyer shall prepare (or cause to be prepared) in a manner consistent with
past practices and file (or cause to be filed) all Separate Acquired Company Tax
Returns for all Pre-Closing Tax Periods that are filed after the Closing Date.
Buyer shall pay or cause to be paid all Taxes due with respect to such Tax
Returns. Prior to the filing of any such income Tax Return, Buyer shall deliver
(or
65

--------------------------------------------------------------------------------



cause to be delivered) a draft of such income Tax Return to Seller at least
twenty (20) days prior to the date such income Tax Return is to be filed and
shall consider in good faith any comments provided by Seller on such income Tax
Return.
(b)Neither Buyer nor any of its Affiliates (including after Closing, the
Acquired Companies) shall (i) make any Tax election (including, but not limited
to, pursuant to U.S. Treasury Regulations Section 301.7701-3 or any similar
provisions of state, local or non-U.S. Law), other than the Section 338(h)(10)
Election, with respect to an Acquired Company for any Pre-Closing Tax Period or
(ii) take any other action that could reasonably be expected to increase any Tax
liability or reduce any Tax benefit of Seller or any of its Affiliates, other
than the Acquired Companies, in respect of any Pre-Closing Tax Period, without
the prior written consent of Seller, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, Buyer shall, at the request of Seller,
cooperate with Seller to cause Noden Schweiz to elect to be treated as an entity
disregarded as separate from its owner for U.S. federal income tax purposes,
effective as of a date specified by Seller that is on or prior to the Closing
Date, and shall not take any position or make any election or any other action
inconsistent with such tax treatment.
(c)Buyer and Seller shall join in making an election under Section 338(h)(10) of
the Code (and any corresponding election under state, local, or foreign Tax
Law), with respect to the purchase and sale of the capital stock of Noden USA
(the “Section 338(h)(10) Election”). Neither Buyer, the Acquired Companies,
Seller nor any of their respective Affiliates shall take any action that could
cause the Section 338(h)(10) Election to be invalid and shall take no position
contrary thereto unless required pursuant to a determination as defined in
Section 1313(a) of the Code or any similar provision of any state, local or
non-U.S. Law. Seller shall include any income, gain, loss, deduction or other
Tax item resulting from the Section 338(h)(10) Election on its Tax Returns to
the extent required by applicable Law and will pay any Taxes attributable to the
making of a Section 338(h)(10) Election. No later than thirty (30) days
following the Closing Date, Buyer shall prepare IRS Form 8023 and any similar
forms necessary to effectuate the Section 338(h)(10) Election under applicable
state, local and foreign Tax Laws (collectively, the “Section 338(h)(10)
Election Forms”). Seller shall cooperate with Buyer in the preparation of the
Section 338(h)(10) Election Forms and Seller shall deliver to Buyer two (2) duly
completed and executed copies thereof. Buyer and Seller shall cooperate with
each other and take all actions necessary and appropriate (including filing such
additional forms, Tax Returns, elections, schedules and other documents as may
be required) to effectuate and preserve the Section 338(h)(10) Election in
accordance with the provisions of U.S. Treasury Regulations Section
1.338(h)(10)-1 and comparable provisions of applicable state, local and non-U.S.
Tax Laws.


Section 8.02 Cooperation on Tax Matters.


Buyer, the Acquired Companies and Seller shall cooperate fully, as and to the
extent reasonably requested by a party hereto, in connection with the filing of
Tax Returns pursuant to
66

--------------------------------------------------------------------------------



this Agreement and any Tax Contest. Such cooperation shall include the retention
and (upon the other parties’ request) the provision of records and information
which are reasonably relevant to any such matter and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.


Section 8.03 Transfer Taxes.


All transfer, stamp, documentary, sales, use, registration, value-added, and
other similar Taxes (including all applicable real estate transfer Taxes)
incurred in connection with this Agreement and the transactions contemplated
hereby other than Irish stamp duty imposed on the sale of Noden DAC (“Transfer
Taxes”) shall be borne by Seller. All Irish stamp duty imposed on the sale of
Noden DAC (“Irish Stamp Taxes”) shall be borne by Buyer. Buyer and Seller shall
(and shall cause their Affiliates to) cooperate in good faith to minimize, to
the extent permissible under applicable Law, the amount of any Transfer Taxes or
Irish Stamp Taxes, as applicable. Seller and Buyer hereby agree to file in a
timely manner all necessary documents (including, but not limited to, all Tax
Returns) with respect to all such amounts for which Seller or Buyer, as
applicable, is so liable. Buyer shall provide Seller with evidence reasonably
satisfactory to Seller that any Irish Stamp Taxes required to be paid by Buyer
have been paid and Seller shall provide Buyer with evidence reasonably
satisfactory to Buyer that all Transfer Taxes required to be paid by Seller have
been paid. Buyer shall pay the Novartis Payment VAT at or promptly following the
Closing in accordance with Section 2.02(c). Following the Closing, if either
Buyer or any of the Acquired Companies receives any refund or reimbursement from
the applicable Governmental Authority for the Novartis Payment VAT, an amount
equal to 50% of any such refund or reimbursement amount shall be reimbursed to
Seller (not to exceed the amount calculated pursuant to Section 2.05(a)(ii))
within ten (10) Business Days of receipt of such reimbursement, net of 50% of
any costs expended by Buyer or any of the Acquired Companies in connection with
the collection of such amount. For the avoidance of doubt, to the extent that
any amount of Novartis Payment VAT arises or is incurred after the Closing, such
amount shall by borne 100% by Buyer with no refund or reimbursement being owed
to Seller.


Section 8.04 FIRPTA.


Seller shall deliver to Buyer at the Closing all necessary forms and
certificates complying with applicable Law, duly executed and acknowledged,
certifying that the transactions contemplated hereby are exempt from withholding
under Section 1445 of the Code.



ARTICLE IX.


INDEMNIFICATION


Section 9.01 Indemnification by Seller.


Seller hereby agrees to indemnify Buyer and its Affiliates and each of their
respective officers, directors, equityholders, managers, members, partners,
employees, agents, representatives, successors and assigns (collectively, the
“Buyer Indemnified Parties”) and hold each of them harmless from and against and
pay on behalf of or reimburse any such Buyer Indemnified Party in respect of any
Losses, in an amount not to exceed the Purchase Price, which
67

--------------------------------------------------------------------------------



such Buyer Indemnified Party may suffer, sustain or become subject to, as a
direct result of (the following representations referenced in the below clauses
(a) and (b), the “Fundamental Representations”):


(a)The breach or inaccuracy of any representation or warranty of the Seller
contained in Section 3.01 (Organization, Authority and Qualification of Seller),
Section 3.02 (Ownership of Shares) and Section 3.06 (Brokers);
(b)The breach or inaccuracy of any representation or warranty of the Seller
contained in Section 4.01 (Capitalization), Section 4.02 (Organization,
Authority and Qualification of the Acquired Companies), and Section 4.27
(Brokers);
(c)Closing Indebtedness and Transaction Expenses, but only to the extent not
otherwise included in the Purchase Price adjustments, as finally determined
pursuant to Section 2.06(c).
(d)The breach of any of the covenants of Seller under this Agreement.


Section 9.02 Manner of Payment.


Any indemnification payment pursuant to this Article IX shall be effected by
wire transfer of immediately available funds to an account designated by Buyer
within three (3) Business Days after the determination of the amount thereof,
whether pursuant to a final judgment, settlement or agreement among the parties
hereto.

Section 9.03 Procedure to Bring a Claim.


The party seeking indemnification under this Article IX (the “Indemnified
Party”) agrees to give prompt notice in writing of such Claim to the party
against whom indemnification is being sought (the “Indemnifying Party”). Such
notice shall set forth in reasonable detail such Claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have materially and adversely prejudiced the
Indemnifying Party. If the Indemnifying Party has timely disputed its indemnity
obligation for Losses with respect to such Claim, the parties shall proceed in
good faith to negotiate a resolution of such dispute and, if not resolved
through negotiations, such dispute shall be resolved pursuant to Section 11.12.


Section 9.04 Tax Treatment of Payments.


The parties hereto agree to treat any payments made pursuant to this Article IX
as adjustments to the Purchase Price to the extent permitted by applicable Law.


Section 9.05 Exclusive Remedy.


(a)The parties hereto acknowledge and agree that from and after the Closing,
except in the case of fraud, the indemnification pursuant to this Article IX and
the W&I Policy (if obtained) shall be the sole and exclusive remedy with respect
to any and all claims of Buyer Indemnified Parties relating to
68

--------------------------------------------------------------------------------



this Agreement and any Ancillary Agreement and the transactions contemplated
hereby and thereby for any Losses (including Losses from claims of breach of
contract, warranty, tortious conduct (including negligence) or otherwise,
whether predicated on common law, statute, strict liability, or otherwise) that
may be suffered, incurred, or subjected to and all such claims shall be pursuant
to the W&I Policy (if obtained) and the indemnification provisions set forth in
this Article IX.
(b)Each party’s representations, warranties and covenants in this Agreement
shall not survive the Closing, provided that, (i) the Fundamental
Representations shall survive the Closing until the expiration of the applicable
statute of limitation, provided that, for the avoidance of doubt and consistent
with the preamble to Article III herein, Seller only represents and warrants to
Buyer that the Fundamental Representations are true as of the date of this
Agreement and as of the Closing Date and not that the Fundamental
Representations are true on a continuing basis post-closing, and (ii)(x) the
covenants and agreements of Seller which contemplate performance prior to
Closing, and (y) the indemnification obligations pursuant to Section 9.01(c)
shall survive for a period of twelve (12) months following the Closing, and
(iii) the covenants and agreements of Seller which contemplate performance
following Closing shall survive in accordance with their specified terms;
provided that if notice of an indemnification Claim is delivered prior to the
expiration of the applicable survival period, such Claim shall survive following
the expiration of such time periods until it is resolved in accordance with
Section 9.03.


Section 9.06 Set-off Right. Any amounts finally resolved in favor of a Buyer
Indemnified Party in connection with an indemnification Claim brought pursuant
to this Article IX in accordance with the procedures set forth in Section 9.03
may be used to offset any amounts payable by Buyer to Seller.



ARTICLE XI.


TERMINATION, AMENDMENT AND WAIVER


Section 11.01 Termination.


This Agreement may be terminated and the transactions contemplated hereby
abandoned:


(a)By mutual written consent of Buyer and Seller at any time prior to the
Closing.
(b)By written notice of either Buyer or Seller, if the Closing has not occurred
on or before the Outside Date, other than as a result of a breach by the party
providing notice of any of its representations, warranties, covenants or other
agreements under this Agreement that prevents the satisfaction of any of the
conditions to the Closing set forth in Article VII.
(c)By either Buyer or Seller, by written notice to the other party if
consummation of any of the transactions contemplated hereby is enjoined,
69

--------------------------------------------------------------------------------



prohibited or otherwise restrained by the terms of a final, non-appealable order
or judgment of a court of competent jurisdiction.
(d)Prior to the Closing, by written notice to Seller from Buyer if a
representation or warranty of the Seller with respect to the Seller or the
Acquired Companies shall be untrue in any respect, in either case, such that the
condition specified in Section 7.02(a) hereof would not be satisfied at the
Closing, (a “Terminating Seller Breach”) except that, if such Terminating Seller
Breach is curable by the breaching party through the exercise of its
commercially reasonable efforts, then, for a period lasting until the shorter of
(i) one Business Day prior to the Outside Date, and (ii) ten (10) Business Days,
but only as long as the breaching party continues to use its commercially
reasonable efforts to cure such breach (the “Seller Cure Period”), such
termination shall not be effective, and such termination shall become effective
only if the Terminating Seller Breach is not cured prior to the Seller Cure
Period. Notwithstanding anything herein to the contrary, in the event that
Seller has not satisfied Section 7.02(a) solely due to not having the Minimum
Closing Cash, Seller shall have the opportunity to cure such breach of
representation within twenty-four (24) hours of being notified that the
conditions set forth in Article VII have otherwise been satisfied.
(e)Prior to the Closing, by written notice from Seller to Buyer if a
representation or warranty of Buyer shall be untrue in any respect, in either
case, such that the condition specified in Section 7.01(a) hereof would not be
satisfied at the Closing (a “Terminating Buyer Breach”), except that, if such
Terminating Buyer Breach is curable by Buyer through the exercise of its
commercially reasonable efforts, then, for a period lasting until the shorter of
(i) one Business Day prior to the Outside Date, and (ii) ten (10) Business Days,
but only as long as Buyer continues to exercise such commercially reasonable
efforts to cure such Terminating Buyer Breach (the “Buyer Cure Period”), such
termination shall not be effective, and such termination shall become effective
only if the Terminating Buyer Breach is not cured within the Buyer Cure Period.


Section 10.02 Effect of Termination.


In the event of termination and abandonment of this Agreement pursuant to
Section 10.01, this Agreement shall forthwith become void and have no effect,
without any Liability on the part of any party hereto or its respective
Affiliates, officers, directors or equityholders, other than the Liability of
Buyer or Seller, as the case may be, for (i) any Liabilities incurred prior to
such termination, and (ii) fraud or any intentional and willful breach of this
Agreement occurring prior to such termination (it being understood and expressly
agreed that a breach of the provisions of Section 6.12(a) by Seller or any of
its Affiliates shall be considered an intentional and willful breach of this
Agreement). The provisions of Section 6.02(b) and this Article X shall survive
the termination of this Agreement.



ARTICLE XI.


70

--------------------------------------------------------------------------------



GENERAL PROVISIONS


Section 11.01 Expenses.


Except as otherwise specified in this Agreement (including Section 8.03),
whether the transactions contemplated by this Agreement are consummated or not,
each of Buyer and Seller, respectively, shall be solely responsible for all
costs and expenses incurred by it in connection with the negotiation,
preparation and performance of and compliance with the terms of this Agreement.
Except as provided in Section 8.03, all governmental fees and charges applicable
to any requests for Government Consents, including any filing fees related to
any Antitrust Laws and all Irish Stamp Taxes applicable to the transfer of the
Shares under this Agreement shall be the sole responsibility of Buyer.


Section 11.02 Notices.


All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given or made as follows:
(a) if sent by registered or certified mail in the United States return receipt
requested, upon receipt; (b) if sent by nationally recognized overnight air
courier, one (1) Business Day after mailing; (c) by e-mail (with confirmation of
receipt), and (d) if otherwise actually personally delivered, when delivered;
provided that such notices, requests, claims, demands and other communications
are delivered to the respective parties hereto at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11.02):


(a)if to Seller:
PDL Biopharma, Inc.
932 Southwood Boulevard
Incline Village, Nevada 89451


Attention: Chris Stone, Nathan Kryszak
E-mail: Chris.Stone@pdl.com; Nathan.Kryszak@pdl.com


with a copy to:
Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Attention: Michael Treska, Daniel Rees, Brett Urig
E-mail: michael.treska@lw.com; daniel.rees@lw.com; brett.urig@lw.com


(b)if to Buyer:
Bartleby Limited (in the process of changing its name to CAT Capital
Bidco Limited)
1st Floor, 118 Baggot Street Lower,
Saint Peter's, Dublin, Ireland
Attention: Simon Cottle
E-mail: simon@stanley-capital.com


71

--------------------------------------------------------------------------------



with a copy to:
Willkie Farr & Gallagher LLP
Citypoint, 1 Ropemaker Street
London EC2Y 9AW
Attention: Gavin Gordon
E-mail: ggordon@willkie.com


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Claire James
E-mail: cejames@willkie.com


Section 11.03 Public Announcements.


No party to this Agreement shall make, or cause to be made, any press release or
public announcement in respect of this Agreement or the transactions
contemplated by this Agreement or otherwise communicate with any news media
without the prior written consent of the other party unless otherwise required
by Law or applicable stock exchange regulation, and the parties to this
Agreement shall cooperate as to the timing and contents of any such press
release, public announcement or communication.


Section 11.04 Severability.


If any term or other provision of this Agreement is deemed by any court to be
violative of Law or public policy and therefore invalid, illegal or incapable of
being enforced, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.


Section 11.05 Entire Agreement.


This Agreement and the Non-Disclosure Agreement constitute the entire agreement
of the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, between
Seller and Buyer with respect to the subject matter hereof and thereof.


Section 11.06 Assignment.


This Agreement shall be binding upon and inure to the benefit of the parties to
this Agreement and their respective successors, assigns, heirs, executors and
administrators; provided, however, that neither party to this Agreement may
assign its rights or delegate any or all of its obligations under this Agreement
without the express prior written consent of the other
72

--------------------------------------------------------------------------------



party to this Agreement (which consent may be granted or withheld in such
party’s sole discretion). Notwithstanding the foregoing, Buyer may assign by way
of security or grant any Lien over its rights and interests under this Agreement
to the extent required by any lender or other provider of the Debt Financing (or
agent or trustee on behalf of the lenders or other providers of the Debt
Financing), in each case without the consent of Seller.


Section 11.07 Amendment.


This Agreement may not be amended or modified except (a) by an instrument in
writing signed by, or on behalf of, each party hereto, or (b) by a waiver in
accordance with Section 11.08.


Section 11.08 Waiver.


The parties to this Agreement may (a) extend the time for the performance of any
of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered by the other party pursuant hereto, or (c)
waive compliance with any of the agreements of the other party or conditions to
such party’s obligations contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of any party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.


Section 11.09 No Third Party Beneficiaries.


This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied (including the provisions of Article IX relating to
Indemnified Parties), is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, including
any rights of employment for any specified period, under or by reason of this
Agreement.


Section 11.10 Neutral Construction.


The parties agree that this Agreement was negotiated at arms-length and that the
final terms hereof are the product of the parties’ negotiations. This Agreement
shall be deemed to have been jointly and equally drafted by Seller and Buyer,
and the provisions hereof should not be construed against a party on the grounds
that the party drafted or was more responsible for drafting the provision.


Section 11.11 Currency.


Unless otherwise specified in this Agreement, all references to currency,
monetary values and dollars set forth herein mean United States (U.S.) dollars
and all payments hereunder shall be made in United States dollars.
73

--------------------------------------------------------------------------------





Section 11.12 Governing Law; Jurisdiction.


This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of Delaware. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware federal
court; provided, however, that if such federal court does not have jurisdiction
over such Action, such Action shall be heard and determined exclusively in any
Delaware state court. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of any federal or state court
sitting in the State of Delaware for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.


Section 11.13 Waiver of Jury Trial.


EACH OF the parties hereto hereby waiveS to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated by this Agreement.


Section 11.14 Specific Performance.


The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity. In
particular, the parties acknowledge that the Business, operations and
reputations of the Acquired Companies would be irreparably harmed in the event
of a breach and recognize and affirm that in the event either party breaches
this Agreement money damages would be inadequate and the other party would have
no adequate remedy at law, so that the non-breaching parties shall have the
right, in addition to any other rights and remedies existing in their favor, to
enforce their rights and the breaching party’s obligations hereunder not only by
action for damages but also by action for specific performance, injunctive,
and/or other equitable relief. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement or the Financing and to enforce specifically
the terms and provisions of this Agreement or the Financing shall not be
required to provide any bond or other security in connection with any such order
or injunction. The election of Seller to pursue an injunction or specific
performance shall not restrict, impair or otherwise limit Seller from
subsequently seeking to terminate this Agreement and seeking any other form of
relief that may be available to Seller under this Agreement, the Limited
Guarantee or the Equity Commitment Letter; provided, however, that under no
circumstances shall Seller be permitted or entitled to receive or be granted
more than one of (x) specific performance of the consummation of the Closing
pursuant to this Section 11.14 or (y) damages incurred by Seller.


74

--------------------------------------------------------------------------------



Section 11.15 No Recourse. Except as otherwise expressly provided in this
Agreement or the applicable Ancillary Agreements, this Agreement and the
Ancillary Agreements may be enforced, and any Claims or causes of Action for
breach of this Agreement or any of the Ancillary Agreements may be made, subject
to the limitations set forth in this Agreement or such Ancillary Agreements, as
applicable, only against the parties hereto or thereto and no other Person shall
have any Liability for any Claim for breach of this Agreement or any of the
Ancillary Agreements in respect of any oral or other representations made or
alleged to be made in connection herewith or therewith. Except in accordance
with the express terms of this Agreement or the applicable Ancillary Agreements,
no Person (including the Non-Recourse Parties of Seller or Buyer and the
Non-Recourse Parties of such Non-Recourse Parties) other the parties to this
Agreement or the applicable Ancillary Agreement shall have any Liability arising
under, in connection with or related to this Agreement or any of the Ancillary
Agreements or the transactions contemplated hereby or thereby or for any Claim
based on, in respect of, or by reason of this Agreement or any Ancillary
Agreement (including the negotiation, execution or performance hereof or
thereof) or the transactions contemplated hereby or thereby; and each of Buyer
and Seller hereby expressly waives and releases all such Liabilities, Claims and
causes of Action against any such Persons (including the Non-Recourse Parties of
Seller or Buyer and the Non-Recourse Parties of such Non-Recourse Parties).


Section 11.16 Counterparts.


This Agreement may be executed and delivered (including by facsimile
transmission or electronic mail in portable document format) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.


[Signature Page Follows]
75


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first above written.
BUYER:


Bartleby Limited (in the process of changing its name to
CAT Capital Bidco Limited)




By:
Name:
Title:
76


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first above written.
SELLER:


PDL BioPharma, Inc.


By:
Name:
Title:
77


--------------------------------------------------------------------------------



ANNEX A


SAMPLE CLOSING STATEMENT


Omitted pursuant to Regulation S-K, Item 601(a)(5)
78


--------------------------------------------------------------------------------



ANNEX B-1


Deemed Specified Transaction


Omitted pursuant to Regulation S-K, Item 601(A)(5)
79


--------------------------------------------------------------------------------



ANNEX B-2


Potential Specified Transactions


Omitted pursuant to Regulation S-K, Item 601(a)(5)
80


--------------------------------------------------------------------------------



SCHEDULE A


ACQUIRED COMPANIES PRODUCTS




Omitted pursuant to Regulation S-K, Item 601(a)(5)
81


--------------------------------------------------------------------------------



Schedule B


Outstanding Closing Novartis Balance


Omitted pursuant to Regulation S-K, Item 601(a)(5)
82


--------------------------------------------------------------------------------



Schedule C


Intercompany Recapitalization


Omitted pursuant to Regulation S-K, Item 601(a)(5)
83